 



Exhibit 10.1
PRODUCTION SHARING CONTRACT
FOR
EXPLOITATION OF COALBED METHANE
RESOURCES IN ZIJINSHAN AREA, SHANXI
PROVINCE,

THE PEOPLE’S REPUBLIC OF CHINA
CHINA UNITED COALBED METHANE CORP. LTD.

AND

PACIFIC ASIA PETROLEUM LTD.
October, 2007
BEIJING, CHINA

1



--------------------------------------------------------------------------------



 



              Contents            
 
           
 
  Preamble     1  
Article 1
  Definitions     2  
Article 2
  Objective of the Contract     7  
Article 3
  Contract Area     7  
Article 4
  Contract Term     8  
Article 5
  Relinquishment of Contract Area     10  
Article 6
  Minimum Exploration Work Commitment and Expected Minimum Exploration
Expenditures     11  
Article 7
  Management Organization and Its Functions     13  
Article 8
  Operator     18  
Article 9
  Assistance Provided by CUCBM     22  
Article 10
  Work Program and Budget     23  
Article 11
  Determination of Commerciality of CBM     25  
Article 12
  Financing and Cost Recovery     27  
Article 13
  CBM Production and Allocation     29  
Article 14
  Quality, Quantity, Price, and Destination of CBM     33  
Article 15
  Preference for the Employment of Chinese Personnel, Goods and Services     37
 
Article 16
  Training of Chinese Personnel and Transfer of Technology     38  
Article 17
  Ownership of Assets and Data     40  
Article 18
  Accounting, Auditing and Personnel Costs     41  
Article 19
  Taxation     43  
Article 20
  Insurance     43  
Article 21
  Confidentiality     45  
Article 22
  Assignment     47  
Article 23
  Health, Safety and Environmental Protection     48  
Article 24
  Force Majeure     49  
Article 25
  Consultation and Arbitration     50  
Article 26
  Effectiveness and Termination of the Contract     51  

2



--------------------------------------------------------------------------------



 



              Contents            
 
           
Article 27
  The Applicable Law       53  
Article 28
  Language of the Contract and Working Language       53  
Article 29
  Miscellaneous       54  
 
           
Annex I
  Geographical Location and Coordinates of Connecting Points of the Boundary
Lines of the Contract Area     I-1
Annex II
  Accounting Procedure   II-1
Annex III
  Personnel Costs   III-1
Annex IV
  Data Control   IV-1

3



--------------------------------------------------------------------------------



 



Preamble
This Contract is entered into in Beijing on this 26th day of October, 2007 by
and between China United CBM Corporation Ltd. (hereafter abbreviated as
“CUCBM”), a company organized and existing under the laws of the People’s
Republic of China, having its headquarters domiciled in Beijing, the People’s
Republic of China as one part; and Pacific Asia Petroleum Ltd., a company
organized and existing under the laws of Hong Kong, having its headquarters
domiciled in Hong Kong (hereinafter referred to as the “Foreign Contractor” or
“Contractor”) as the other part.
WITNESSETH
WHEREAS, all Coalbed Methane resources under the territory and internal waters
of the People’s Republic of China and within the limits of national jurisdiction
of the People’s Republic of China are owned by the People’s Republic of China;
and
WHEREAS, CUCBM shall be responsible for business matters in respect of the
exploitation of Coalbed Methane resources in cooperation with foreign
enterprises, and for negotiating, entering into and implementing contracts for
the exploitation of Coalbed Methane resources in cooperation with foreign
enterprises and to have the exclusive right to explore for, develop and produce
the Coalbed Methane in cooperation with foreign enterprises in areas approved by
the State Council for exploitation of Coalbed Methane resources in cooperation
with foreign enterprises and the exclusive authority to enter into this Contract
as authorized by the State Council of the People’s Republic of China; and
WHEREAS, the Foreign Contractor desires and agrees to provide funds, and apply
its appropriate and advanced technology and managerial experience to cooperate
with CUCBM for the exploitation of Coalbed Methane resources within the Contract
Area and agrees to be subject to the laws, decrees, and other rules and
regulations of the People’s Republic of China in the implementation of the
Contract.
NOW, THEREFORE, IT IS MUTUALLY AGREED as hereafter set forth:

1



--------------------------------------------------------------------------------



 



Article 1
Definitions
The following words and terms used in the Contract shall have, unless otherwise
specified herein, the following meanings:

1.1   “Coalbed Methane” or “CBM” means any gas mainly consisting of methane
stored in coal seams and/or adjacent strata (including in the overlying and
underlying strata) within the Contract Area.   1.2   “Coalbed Methane Products”
or “CBM Products” means any or all of Coalbed Methane, methanol, electricity
generated by a coalbed methane-fired generation facility, and other Coalbed
Methane derivatives or products.   1.3   “Coalbed Methane Discovery” or “CBM
Discovery” means a potential Coalbed Methane reservoir worth further evaluation
proved by exploration within the Contract Area.   1.4   “Coalbed Methane Field”
or “CBM Field” means an accumulation of Coalbed Methane or otherwise within the
Contract Area which has been determined to be of commercial value and for which
it has been decided to proceed with development. The accumulation may be bounded
by but is not limited to geologic structure, fault blocks, coal discontinuities
or topographical features. Fields may also be designated as areas of similar
geologic characteristics including but not limited to coal thickness, drill
depths, and gas content.   1.5   “Petroleum” means Crude Oil and Natural Gas
deposited in the subsurface and being extracted or already extracted, including
any valuable non-hydrocarbon substances produced in association with Crude Oil
and/or Natural Gas separated or extracted therefrom.   1.6   “Coalbed Methane
Operations” or “CBM Operations” means the Exploration Operations, the
Development Operations, the Production Operations, and other activities related
to these Operations carried out under the Contract.   1.7   “Liquid
Hydrocarbons” means any liquid hydrocarbons extracted from CBM.   1.8  
“Exploration Operations” means operations carried out for the purpose of
discovering and evaluating CBM bearing areas by means of geological,
geophysical, geochemical and other methods including exploratory well drilling;
all the work undertaken to determine the commerciality of areas in which CBM has
been discovered including core drilling, modeling, area selection, feasibility
studies, Pilot Development (including production therefrom), formulation of the
Overall Development Program; and activities related to all such operations
including negotiation and execution of longterm transportation and sales
contracts.   1.9   “Development Operations” means operations carried out for the
realization of

2



--------------------------------------------------------------------------------



 



CBM production from the date of approval of the Overall Development Program for
any CBM Field, including planning, design, construction, installation, drilling,
developing transportation systems, and the related research work as well as
production activities, carried out before the Date of Commencement of Commercial
Production.

1.10   “Production Operations” means operations and all activities related
thereto carried out for CBM production of each CBM Field from the Date of
Commencement of Commercial Production, including, but not limited to extraction,
injection, stimulation, treatment, storage, transportation and lifting, etc.  
1.11   “Contract Area “ means a surface area demarcated with geographic
coordinates for the cooperative exploitation of CBM resources, and in the
Contract, means the surface area stipulated in Article 3.1 hereof.   1.12  
“Exploration Area” means the surface area within the Contract Area which has not
been relinquished before the expiration of the exploration period hereof and in
which Development Operations and Production Operations have not begun.   1.13  
“Development Area” means a portion of the Contract Area covering a CBM Field
which has been designated for development. The Development Area(s) shall be
proposed by the Operator, demarcated by the Joint Management Committee (“JMC”)
and delineated as such in the Overall Development Program submitted for approval
and approved by the Department Designated by the State Council.   1.14  
“Production Area” means a surface area within any Development Area for the
purpose of the performance of the Production Operations within the said
Development Area. The Production Area proposed by the Operator, demarcated by
JMC shall be submitted to CUCBM for consent before the Date of Commencement of
Commercial Production.   1.15   “Date of Commencement of Commercial Production”
means the date of commencement of the production of CBM from any CBM Field
proposed and announced by JMC in accordance with the provisions in Article 7.2.5
hereof.   1.16   “Calendar Year” means a period of twelve (12) consecutive
Gregorian months under the Gregorian Calendar, beginning on the first day of
January and ending on the thirty-first day of December in the same year.   1.17
  “Contract Year” means a period of twelve (12) consecutive Gregorian months
under the Gregorian Calendar, within the term of the Contract, beginning on the
Date of Commencement of the Implementation of the Contract or any anniversary
thereof.   1.18   “Production Year” means in respect of each CBM Field, a period
of twelve (12) consecutive Gregorian months under the Gregorian Calendar,
beginning

3



--------------------------------------------------------------------------------



 



on the Date of Commencement of Commercial Production of such CBM Field or any
anniversary thereof.

1.19   “Calendar Quarter” means a period of three (3) consecutive Gregorian
months under the Gregorian Calendar, beginning on the first day of January, the
first day of April, the first day of July, or the first day of October.   1.20  
“Exploratory Well” means any well drilled within the Contract Area during the
exploration period for the purpose of searching for CBM accumulations, including
wells drilled for the purpose of obtaining geological and geophysical
parameters, any dry hole(s) and discovery well(s).   1.21   “Pilot Development”
means the installation and operation of necessary equipment within the Contract
Area (including wells) aiming at evaluating, through pilot production of Coalbed
Methane, the potential commercial value of the Coalbed Methane in a specific
area.   1.22   “Development Well” means a well drilled after the date of
approval of the Overall Development Program for CBM Field for the purpose of
producing CBM, increasing production or accelerating extraction of CBM,
including production wells, injection wells and dry holes.   1.23   “Work
Program” means all types of plans formulated for the performance of the CBM
Operations, including but not limited to plans for exploration, development,
production, transportation and sales.   1.24   “Overall Development Program”
means a plan prepared by the Operator for the development of a CBM Field or part
of a CBM Field (phased development) which has been reviewed and adopted by JMC,
confirmed by CUCBM and approved by the Department Designated by the State
Council, and such plan shall include, but not be limited to, recoverable
reserves, the Development Well pattern, master design, production profile,
economic analysis and time schedule of the Development Operations.   1.25  
“Deemed Interest” means interest accruing on the development costs calculated in
accordance with the rate of interest stipulated in Article 12.2.3.2 hereof when
the development costs incurred in each CBM Field within the Contract Area are
recovered by the Parties.   1.26   “CBM Field Straddling a Boundary” means a CBM
Field extending from the Contract Area to one or more other contract areas
and/or areas in respect of which no CBM contracts have been signed.   1.27  
“Annual Gross Production of CBM” means the total amount of CBM produced from
each CBM Field within the Contract Area considered separately in each Calendar
Year, less the amount of CBM used for CBM Operations in such CBM Field within
the Contract Area and the amount of losses, which is saved and measured by a
measuring device at the Delivery Point as specified in Article 14.3.1 hereof.

4



--------------------------------------------------------------------------------



 



1.28   “Annual Gross Production of Liquid Hydrocarbons” means the total amount
of Liquid Hydrocarbons produced from each CBM Field within the Contract Area
considered separately in each Calendar Year, less the amount of Liquid
Hydrocarbons used for CBM Operations in such CBM Field within the Contract Area
and the amount of losses, which is saved and measured by a measuring device at
the Delivery Point as specified in Article 14.3.1 hereof.   1.29   “Basement”
means igneous rocks, metamorphic rocks or rocks of such nature which, or
formations below which, could not contain CBM deposits in accordance with the
knowledge generally accepted in the international Coalbed Methane industry
circle and shall also include such impenetrable rock substances as salt domes,
mud domes and any other rocks which make further drilling impracticable or
economically unjustifiable by the modern drilling technology normally utilized
in the international Coalbed Methane industry.   1.30   “Contractor” means the
Foreign Contractor specified in the Preamble hereto, including assignee(s) in
accordance with Article 22 hereof.   1.31   “Parties” means CUCBM and the
Contractor.   1.32   “Party” means either of the Parties.   1.33   “Operator”
means the entity responsible for the performance of the CBM Operations under the
Contract.   1.34   “Subcontractor” means an entity which provides the Operator
with goods or services for the purpose of the Contract.   1.35   “Third Party”
means any individual or entity except CUCBM, the Contractor and any of their
Affiliates.   1.36   “Chinese Personnel” means any citizen of the People’s
Republic of China, including CUCBM’s personnel and Chinese citizens employed by
the Contractor and/or the Subcontractor(s), involved in Coalbed Methane
Operations under the Contract.   1.37   “Expatriate Employee” means any person
employed by the Contractor, Subcontractor(s), or CUCBM who is not a citizen of
the People’s Republic of China. Overseas Chinese who reside abroad and have the
nationality of the People’s Republic of China and other Chinese abroad, when
they are employed by the Contractor, Subcontractor(s) or CUCBM, shall also be
deemed to be Expatriate Employees within the scope of the Contract.   1.38  
“Affiliate” means in respect of the Contractor:

  (a)   any entity in which any company comprising Contractor directly or
indirectly holds fifty percent (50%) or more of the voting rights carried by its
share capital; or

5



--------------------------------------------------------------------------------



 



  (b)   any entity which directly or indirectly holds fifty percent (50%) or
more of the aforesaid voting rights of any company comprising the Contractor; or
    (c)   any other entity whose aforesaid voting rights are held by an entity
mentioned in (b) above in an amount of fifty percent (50%) or more;        
“Affiliate” means, in respect of CUCBM, any subsidiary, branch, or regional
corporation of CUCBM and any entity in which CUCBM directly or indirectly holds
fifty percent (50%) or more of the voting rights carried by its share capital.

1.39   “Delivery Point” means a point or points agreed upon by the Parties for
the delivery of CBM or Liquid Hydrocarbon located within or outside the Contract
Area and specified in the Overall Development Program.   1.40   “Department
Designated by the State Council” means the department which is designated by the
State Council of the People’s Republic of China to be responsible for
administration of the Coalbed Methane industry of the People’s Republic of
China.   1.41   “Date of Commencement of the Implementation of the Contract”
means the first day of the month following the month in which the Contractor has
received notification from CUCBM of the approval of the Contract by the Ministry
of Commerce of the People’s Republic of China.

6



--------------------------------------------------------------------------------



 



Article 2
Objective of the Contract

2.1   The objective of the Contract is to explore for, develop, produce and sell
Coalbed Methane, Liquid Hydrocarbons or Coalbed Methane products that may exist
in the Contract Area.   2.2   The Contractor shall apply its appropriate and
advanced technology and assign its competent experts to perform the Coalbed
Methane Operations.   2.3   During the performance of the CBM Operations, the
Contractor shall, as far as practicable and appropriate, transfer its technology
used in CBM Operations hereunder to allow the CUCBM Personnel to utilize said
technology and to train such personnel in accordance with Article 16 hereof.  
2.4   The Contractor shall bear all the exploration costs required for the
Exploration Operations. In the event that any CBM Field is discovered within the
Contract Area, the development costs of such CBM Field shall be borne by the
Parties in proportion to their participating interests: forty percent (40 %) by
CUCBM and sixty percent (60 %) by the Contractor. In the event that CUCBM opts
to participate at a level less than forty percent (40 %) of the participating
interests, or not to participate in the development of the CBM Field, the
Contractor shall bear the remaining development costs necessary for the
development of the CBM Field in accordance with Article 12.1.2 hereof.       The
Parties may determine through consultations their respective proportion of
participating interests when they sign this Contract, or reach the agreement on
the development of the said CBM Field in accordance with Article 11.6 hereof.  
2.5   If any CBM Field is discovered within the Contract Area, the CBM and/or
Liquid Hydrocarbons produced therefrom shall be allocated in accordance with
Articles 12 and 13 hereof.   2.6   Nothing contained in the Contract shall be
deemed to confer any right on the Contractor other than those rights expressly
granted hereunder.

Article 3
Contract Area

3.1   The Contract Area as of the date of signature of the Contract covers a
total area of seven hundred and eight point zero seven six (___708.076___)
square kilometers, as marked out by the geographic location and the coordinates
of the connecting points of the boundary lines shown on Annex I attached hereto.
      The said total area of the Contract Area shall be reduced in accordance
with Articles 4, 5 and 11 hereof.

7



--------------------------------------------------------------------------------



 



3.2   Except for the rights as expressly provided by the Contract, no right is
granted in favor of the Contractor to the surface area, subsurface area, lake
bed, stream bed, subsoil and any bodies of water or any natural resources or
aquatic resources other than CBM, CBM Products and Liquid Hydrocarbons, existing
therein and any things under the surface within the Contract Area.

Article 4
Contract Term

4.1   The term of the Contract shall include an exploration period, a
development period and a production period.   4.2   The exploration period,
beginning on the Date of Commencement of the Implementation of the Contract,
shall be divided into two (2) phases and shall consist of five (5) consecutive
Contract Years, unless the Contract is sooner terminated, or the exploration
period is extended in accordance with Article 24 hereof and Article 4.3 herein.
The two (2) phases shall be as follows:       the first phase of three (3 )
Contract Year (the first Contract Year through the third Contract Year) for core
testing;       the second phase of two (2) Contract Years (the fourth Contract
Year through the fifth Contract Year) for Pilot Development.   4.3   When time
is insufficient to complete the Pilot Development work on a CBM discovery made
shortly before the expiration of the exploration period or when the time of the
Pilot Development work on a CBM discovery in accordance with the Pilot
Development Work Program approved by JMC as stated in Article 11 hereof extends
beyond the exploration period and/or where there is no transportation or market
access or consuming facilities and/or the Parties have not completed longterm
transportation and sales agreements in respect of the CBM, CBM Products or
Liquid Hydrocarbons, subject to CUCBM’s consent, the exploration period as
described in Article 4.2 herein shall be extended. The extension of the
exploration period shall be approved by the Ministry of Commerce (MOFCOM) of the
People’s Republic of China submitted through CUCBM and which shall be a
reasonable period of time required to complete the above-mentioned work and for
transportation and market access and consuming facilities to develop and for the
Parties to negotiate longterm transportation and sales agreements in respect of
the CBM, CBM Products and Liquid Hydrocarbons in order to enable JMC to make a
decision on the commerciality of the said CBM discovery in accordance with
Article 11 hereof and submits an acceptable Overall Development Program to the
Department Designated by the State Council, and until the Department Designated
by the State Council makes its final decision on the Overall Development
Program. The period of extension shall be no more than two (2) years.

8



--------------------------------------------------------------------------------



 



4.4   The development period of any CBM Field within the Contract Area shall
begin on the date of approval of the Overall Development Program of the said CBM
Field, and end on the date of the entire completion of the Development
Operations set forth in the Overall Development Program (which may continue
beyond the Date of Commencement of Commercial Production), excluding the time
for carrying out other additional development projects during the production
period in accordance with Article 11.10 hereof.   4.5   The production period of
any CBM Field within the Contract Area shall be a period beginning on the Date
of Commencement of commercial production of the said CBM Field up to the Date of
the expiration of the production period as specified in the Overall Development
Program approved. However, the period shall not go beyond twenty(20) Consecutive
Production Years beginning on the Date of Commencement of Commercial Production
of the said CBM Field, unless otherwise provided in Article 4.6 herein and
Article 24 hereof. Under such circumstances as where the construction of an CBM
Field is to be conducted on a large scale, and the time span required therefore
is long, or where separate production of each of the multiple CBM producing
zones of an CBM Field is required, or under other special circumstances, the
production period thereof shall, when it is necessary, be properly extended with
the approval of the Department Designated by the State Council.   4.6  
Suspension or abandonment of production of a CBM Field.   4.6.1   Suspension of
production from a CBM Field within the production period       In the event that
the Parties agree to suspend temporarily production from a CBM Field which has
entered into commercial production, the Production Area covered by the CBM Field
shall be retained within the Contract Area. In no event, shall the period of
such retention extend beyond the date of the expiration of the production period
of that CBM Field. The duration of the relevant period of production suspension
and the arrangement for the maintenance operations during the aforesaid period
of suspension shall be proposed by the Operator, and shall be decided by JMC
through discussion. However, the aforesaid period of suspension shall be less
than two years, unless otherwise agreed by the Parties. In the event that the
Parties fail to reach an agreement on the restoration of production by the
expiration of the production suspension period decided by JMC through
discussion, the Party who wishes to restore production shall have the right to
restore production solely. The other Party may later elect to participate in
production by paying to the other party its participating interest share of the
costs incurred in restoring such production, but shall have no rights or
obligations in respect of such CBM Field for the production during such solely
restored production period.       In any event, the obligation for abandonment
and site restoration shall rest solely with the Party(s) which participate in
the restored production; which shall indemnify and hold harmless any other
non-participating Party from any costs, expenses or claims arising out of such
obligation.

9



--------------------------------------------------------------------------------



 



4.6.2   Abandonment of production from a CBM Field within the production period.
  4.6.2.1   During the production period, either Party to the Contract may
propose to abandon production from any CBM Field within the Contract Area,
provided, however, that prior written notice shall be given to the other Party
to the Contract. The other Party shall make a response in writing within ninety
(90) days from the date on which the said notice is received. If the other Party
also agrees to abandon production from the said CBM Field, then abandonment
costs shall be paid by the Parties in proportion to their participating
interests in such CBM Field. The Parties shall abandon such CBM Field in
accordance with procedure agreed on by the Parties. From the date on which the
abandonment is completed, the production period of such CBM Field shall be
terminated and such CBM Field shall be excluded from the Contract Area.  
4.6.2.2   If the Contractor notifies CUCBM in writing of its decision to abandon
production from a CBM Field, while CUCBM decides not to abandon production from
such CBM Field, then from the date on which the Contractor receives CUCBM’s
written response of its aforesaid decision, namely Abandonment Date, all of the
Contractor’s rights and obligations under the Contract in respect of the said
CBM Field, including, but not limited to, any obligation with respect to
abandonment and site restoration in respect of such CBM Field shall be
transferred to CUCBM and terminated automatically with respect to Contractor,
provided that the Contractor shall not transfer to CUCBM any of the Contractor’s
debts, existing liabilities and obligations in respect of the said CBM Field. In
addition, the Contractor shall undertake its existing liabilities and
obligations under the Contract prior to the Abandonment Date. From the
Abandonment Date, the said CBM Field shall be excluded from the Contract Area
and CUCBM shall indemnify and hold Contractor harmless from any expenses, claims
or liabilities arising out of any such rights or obligations transferred to
CUCBM pursuant to this Article 4.6.2.2.   4.7   The term of the Contract shall
not go beyond thirty (30) consecutive Contract Years from the Date of
Commencement of the Implementation of the Contract, unless otherwise stipulated
hereunder.

Article 5
Relinquishment of the Contract Area

5.1   The Contractor shall relinquish a portion or portions of the Contract Area
in accordance with the following provisions:   5.1.1   In any of the following
cases, the Contractor shall relinquish the remaining Contract Area, except for
any Development Area, proposed Development Area and/or Production Area:

10



--------------------------------------------------------------------------------



 



  (a)   at the expiration of the last phase of the exploration period (including
extensions) as mentioned in Article 4.2 hereof; or     (b)   at the expiration
of the said exploration phase if the Contractor exercises its option under
Article 6.3 (b) of the Contract; or     (c)   at the expiration of the extended
period, in the event that the exploration period is extended in accordance with
the first paragraph of Article 4.3 or Article 24 hereof.

5.1.2   In the execution of Articles 5.1.1 herein, a Production Area and/or
Development Area or an area proposed by Contractor corresponding to a CBM
Discovery with a possibility of or potential for Pilot Development or awaiting
Pilot Development and/or under a Pilot Development or included in an Overall
Development Program awaiting approval, shall not be regarded as an area to be
relinquished.   5.1.3   At the expiration of its production period of any CBM
Field as specified in Article 4.5 hereof, such CBM Field within the Contract
Area shall be excluded from the Contract Area.   5.2   Within ninety (90) days
prior to the date of relinquishment of the Contract Area, the Contractor shall
submit to CUCBM a report on its completed Exploration Operations on the areas
proposed to be relinquished, including a map showing the proposed areas to be
relinquished with the geographic location and the coordinates of the connecting
points of the boundary lines.   5.3   In the exploration period, the Contractor
shall bear the fee for CBM exploration right of the Contract Area paid in
accordance with the relevant laws and regulations of the People’s Republic of
China. In the development period, CUCBM and the Contractor shall, in proportion
to their respective participating interests, bear the fee for CBM mining right
of the Development Area paid in accordance with relevant laws and regulations of
the People’s Republic of China. Herein so-called the fees for CBM exploration
and mining rights shall be paid pursuant to Article 5.2.20 of Annex II hereof.

Article 6
Minimum Exploration Work Commitment
and Expected Minimum Exploration Expenditures

6.1   The Contractor shall begin to perform the Exploration Operations within
six (6) months after the Date of Commencement of the Implementation of the
Contract, unless otherwise agreed upon by the Parties.   6.2   The Contractor
shall fulfill the minimum exploration work commitment and expected minimum
exploration expenditures for each Calendar Year of each

11



--------------------------------------------------------------------------------



 



phase of the exploration period in accordance with the regulations of relevant
government departments and the provisions of this Contract:

6.2.1   During the first phase of the exploration period, the Contractor shall:

  (a)   carry out a minimum 50 km of 2-D seismic data acquisition and drill
three ( 3) Exploration Wells; and     (b)   spend two million eight hundred
thousand ($2,800,000) U.S. dollars as its expected minimum exploration
expenditures for such Exploration Operations.

6.2.2   During the second phase of the exploration period, the Contractor shall:

  (a)   drill four (4) Pilot Development wells; and     (b)   spend two million
($2,000,000) U.S. dollars as its expected minimum exploration expenditures for
such Exploration Operations.

6.2.3   With respect to the minimum exploration work commitment for each phase
of the exploration period committed by the Contractor in accordance with
Articles 6.2.1 and 6.2.2 herein, when calculating whether the minimum
exploration work commitment has been fulfilled, the number of Exploration Wells
and Pilot Development Wells shall be the basis of such calculation.   6.3   At
the expiration of the first phase of the exploration period, the Contractor has
options (a) or (c) and at the expiration of the second phase of the exploration
period options (b) or (c) as follows:

  (a)   to enter the next phase and continue exploration, provided that the
Contractor has fulfilled all its minimum exploration work commitment and minimum
exploration expenditures during the first phase; or     (b)   to conduct
Development Operations and Production Operations only on any CBM discoveries in
accordance with the procedures under Article 11 hereof provided, however, that
the minimum exploration work commitments up to the date of such expiration of
the said exploration phase have been fulfilled and the areas specified in
Article 5 hereof have been relinquished; or     (c)   to terminate the Contract.

6.4   At the end of any year of any phase of the exploration period, if the
actual exploration work and/or expenditures fulfilled by the Contractor is less
than the minimum exploration work commitment and/or expenditures set forth for
the said year as a result of force majeures such as natural disasters etc., the
Contractor shall give reasons to CUCBM for the under fulfillment. With the
consent of relevant government departments, the unfulfilled balance of the said
year shall be added to the minimum exploration work commitment and/or
expenditures for the next exploration year.

12



--------------------------------------------------------------------------------



 



6.5   Where the Contractor has fulfilled ahead of time the minimum exploration
work commitment for any phase of the exploration period, the duration of such
exploration phase stipulated in Article 4.2 hereof shall not be shortened
thereby, and if the exploration expenditures actually incurred by the Contractor
exceeds the minimum exploration expenditures for the said year of the said
exploration phase, the excess part shall be only deducted from and credited
against the minimum exploration expenditures for the next year.   6.6   At the
expiration of any phase during the exploration period, if the exploration work
actually fulfilled by the Contractor is less than the minimum exploration work
commitment for such phase, and if the Contractor opts to terminate the Contract
under Article 6.3 (c) herein, or if the said phase is the last exploration
phase, the Contractor shall, within thirty (30) days from the date of the
decision of its election to terminate the Contract or within thirty (30) days
from the date of the expiration of the exploration period, pay CUCBM only any
unfulfilled balance of the minimum exploration work commitment in U.S. dollars
after it has been converted into a cash equivalent using the method provided in
Annex II-Accounting Procedure hereto.

Article 7
Management Organization and Its Functions

7.1   For the purpose of the proper performance of the CBM Field, the Parties
shall establish a Joint Management Committee (JMC) within forty-five (45) days
from the Date of Commencement of the Implementation of the Contract.   7.1.1  
CUCBM and the Contractor shall each have the right to appoint an equal number of
representatives (two to five) to form JMC, and each Party to the Contract shall
designate one of its representatives as its chief representative. The
representative of the Operator of the companies comprising the Contractor shall
be the chief representative of the Contractor. Either Party may replace any of
its representatives, or designate another representative as its chief
representative, by a written notice to the other Party, pursuant to Article 29.2
hereof. All the aforesaid representatives shall have the right to present their
views on the proposals at the meetings held by JMC. When a decision is to be
made on any proposal, the chief representative from each Party to the Contract
shall be the spokesman on behalf of the Party to the Contract.       The
chairman of JMC shall be the chief representative designated by CUCBM, and the
vice chairman shall be the chief representative designated by the Contractor.
The chairman of JMC shall preside over meetings of JMC. In his absence, one
representative present at the meeting from CUCBM shall be designated to act as
the chairman of the meeting. In the absence of the vice chairman of JMC, one
representative present at the meeting from the Contractor shall be designated to
act as the vice chairman of the meeting. The

13



--------------------------------------------------------------------------------



 



Parties may, according to need, designate a reasonable number of advisers who
may attend, but shall not be entitled to vote at JMC meetings.

7.1.2   A regular meeting of JMC shall be held at least once a Calendar Quarter,
and other meetings, if necessary, may be held at any time at the request of any
Party to the Contract, upon giving reasonable notice to the other Party of the
date, time and location of the meeting and the items to be discussed.   7.2  
The Parties shall empower JMC to:   7.2.1   Review and adopt the Work Programs
and budgets proposed by the Operator and subsequent amendments thereto;   7.2.2
  Determine the potential commerciality of each Coalbed Methane Discovery that
has been made in accordance with the Operator’s Pilot Development report and
report its decision to CUCBM for confirmation;   7.2.3   Review and adopt the
Overall Development Program and budget for each CBM Field and the amendments to
the budget;   7.2.4   Approve or confirm the following items of procurement and
expenditures:

  (a)   approve procurement of any item within the budget with a unit price
exceeding Two Hundred Thousand U.S. dollars (U.S. $200,000) and any single
purchase order of total monetary value exceeding Six Hundred Thousand U.S.
dollars (U.S. $600,000 );     (b)   approve a lease of equipment, or an
engineering subcontract or a service contract within the budget of a monetary
value exceeding Three Hundred Thousand U.S. dollars (U.S. $300,000 ); and    
(c)   confirm excess expenditures pursuant to Article 10.2.1 hereof and the
expenditures pursuant to Article 10.2.2 hereof;

7.2.5   Propose and announce the Date of Commencement of Commercial Production
of each CBM Field within the Contract Area;   7.2.6   Determine the type and
scope of information and data provided to any Third Party in accordance with
Article 21.5 hereof;   7.2.7   Demarcate boundaries of the Development Area and
the Production Area of each CBM Field;   7.2.8   Review and approve the Joint
Operating Agreement in accordance with Article 8.8 hereof;   7.2.9   Review and
approve the insurance program proposed by the Operator and emergency procedures
on safety and environmental protection;

14



--------------------------------------------------------------------------------



 



7.2.10   Review and approve personnel training programs;   7.2.11   Review and
approve minutes and/or resolutions of JMC meetings, and discuss, review, decide
and approve other matters that have been proposed by either Party to the
Contract or submitted by the expert groups pursuant to Article 7.4.2 hereof or
by the Operator; and   7.2.12   Review and examine matters required to be
submitted to relevant authorities of the Chinese Government and/or CUCBM for
approval, consent or confirmation.   7.3   Decisions of JMC shall be made
unanimously through consultation. All decisions made unanimously shall be deemed
as formal decisions and shall be equally binding upon the Parties. When matters
upon which agreement cannot be reached arise, the Parties may convene another
meeting in an attempt to find a new solution thereto based on the principle of
mutual benefit.   7.3.1   During the exploration period, the Parties shall
endeavor to reach agreement through consultation on exploration programs and
annual exploration Work Programs. If the Parties fail to reach agreement through
consultation, the Contractor’s proposal shall prevail, provided that such
proposal is not in conflict with the relevant provisions in Articles 4, 5 and 6
hereof.   7.3.2   If it is considered by the chairman and/or the vice chairman
or their nominees that a matter requires urgent handling or may be decided
without convening a meeting, JMC may make decisions through facsimiles or the
circulation of documents.   7.4   JMC shall establish the following subordinate
bodies:   7.4.1   Secretariat       The secretariat shall be a permanent
organization consisting of two (2) secretaries. One secretary shall be appointed
by each of the Parties. The secretaries shall not be members of JMC, but may
attend meetings of JMC as observers. The duties of the secretariat are as
follows:

  (a)   to keep minutes of meetings;     (b)   to prepare summaries of the
resolutions for JMC meetings;     (c)   to draft and transmit notices of
meetings; and     (d)   to receive and transmit proposals, reports or plans
submitted by the Operator and/or proposed by any Party to the Contract, that
require discussion, review or approval by JMC.

7.4.2   Expert Groups

15



--------------------------------------------------------------------------------



 



Advisory expert groups shall be established in accordance with the
requirements of the Coalbed Methane Operations in various periods. Each expert
group shall consist of an equal number of CUCBM Personnel and the Contractor’s
employees, and, with the agreement of JMC, any other personnel. JMC shall
discuss and decide upon their establishment or dissolution, size, tasks,
location of their work and the appointment of their leaders in accordance with
the requirements of their work. The expert groups which should be of a
reasonable size and number shall have the following functions:

  (a)   to discuss and study matters assigned to them by JMC and submitted by
the Operator to JMC for its review and approval and any other matter assigned to
them by JMC and to make constructive suggestions to JMC;     (b)   to have
access to and observe and investigate the Coalbed Methane Operations conducted
by the Operator without affecting such Operations at its office and operating
sites as work requires and to submit relevant reports to JMC; and     (c)   to
attend meetings of JMC as observers at the request of JMC.

7.5   When one of the companies comprising the Contractor acts as the Operator,
CUCBM shall have the right to assign professional representatives for the CBM
Operations. The Operator’s staff shall regularly discuss their work with the
professional representatives of CUCBM.       The professional representatives
shall have access to the centers of research, design, and data processing
related only to the execution of the Contract and to the operating sites to
observe all the activities and study all the information with respect to the CBM
Operations. Whether to provide such access to the aforesaid centers outside the
People’s Republic of China shall be decided by JMC through discussion. If the
decision is made, such access shall be arranged by the Operator and the Operator
shall use all reasonable endeavors to assist the professional representatives to
have access to Third Parties’ sites. The work of professional representatives of
CUCBM shall be arranged by the manager(s) of the departments of the Operator in
which professional representatives work.       Professional representatives of
CUCBM, except for the professional representatives in charge of procurement who
shall undertake their functions in accordance with Article 7.6 herein, shall not
interfere in the decision making on relevant matters by departmental manager(s)
of the Operator. However, such professional representatives shall have the right
to make proposals and comments to departmental manager(s) of the Operator or to
report directly to CUCBM’s representatives in JMC.   7.5.1   On the principle of
mutual cooperation and coordination, the Operator shall provide the professional
representatives with necessary facilities and assistance to perform office work
and to observe the operating sites.

16



--------------------------------------------------------------------------------



 



7.5.2   The number of professional representatives, which shall be a reasonable
number and consistent with accepted international CBM industry practice and
sound economic practice, shall be decided by JMC through consultations.   7.6  
When one of the companies comprising the Contractor acts as the Operator, in
respect of the items listed in the procurement plan, the procedures and
provisions hereunder shall be followed:   7.6.1   The procurement department of
the Operator shall inform the professional representatives appointed by CUCBM in
charge of procurement of all the items of procurement and specifications
relating thereto.   7.6.2   The Operator shall be subject to Articles 15.1 and
15.3 hereof and reach agreement through consultation with the professional
representatives of CUCBM in charge of procurement when preparing the procurement
plan in accordance with the Work Program and budget. The professional
representatives of CUCBM in charge of procurement shall work out an inventory
listing the equipment and materials which can be made and provided in China and
a list of manufacturers, engineering and construction companies and enterprises
in China which can provide services and undertake subcontracting work.   7.6.3  
Unless otherwise agreed upon by the Parties, the Operator shall, in general,
make procurement by means of calling for bids and shall notify at the same time
manufacturers and enterprises concerned both inside and outside China, and the
work of calling for bids shall be done within the territory of China.   7.6.4  
When any procurement is to be made by means of calling for bids, the
manufacturers and enterprises in China applying for bidding which are included
in a list delivered in advance to the Operator by the professional
representatives of CUCBM in charge of procurement shall be invited. The
professional representatives of CUCBM in charge of procurement shall have the
right to take part in the work of calling for bids, including examination of the
list of bidders to be invited, preparing and issuing bidding documents, opening
bids, evaluation of bids, and shall have the right to consult with the Operator
on the determination of award of contracts and to participate in negotiations
for various contracts. The foregoing shall be handled in an expeditious,
efficient and timely manner.   7.6.5   With respect to the items of procurement
by means other than calling for bids, the Operator and the professional
representatives of CUCBM in charge of procurement shall, in accordance with the
provisions specified in Article 7.6.2 herein, define those items which are to be
procured in the People’s Republic of China and those items which are to be
procured abroad.   7.7   All salaries, costs and expenses with respect to the
staff members of the Parties in the subordinate bodies of the JMC established in
accordance with Article 7.4 herein, those with respect to the professional
representatives referred to in Article 7.5. herein, and those with respect to
the representatives

17



--------------------------------------------------------------------------------



 



of JMC referred to in Article 7.1.1 herein while attending JMC meetings, shall
be paid by the Operator and charged respectively to the exploration costs,
development costs and operating costs in accordance with Annex II- Accounting
Procedure hereto. During the exploration period, all salaries, costs and
expenses with respect to the staff members of CUCBM in the subordinate bodies of
JMC, the CUCBM professional representatives and the CUCBM representatives of JMC
shall be paid by the Operator in accordance with Annex III — Personnel Costs
hereto. All salaries, costs and expenses with respect to the above mentioned
personnel to be paid and charged during the development period and production
period shall be determined by the Parties through consultation. It is understood
no salary duplication for any individual shall be allowed. In the event any
individual occupies more than one chargeable position, then the higher
applicable salary shall be charged to the Joint Account for the period during
which the higher position is occupied.

7.8   The specific responsibilities and working procedures within JMC shall be
proposed by the Parties, and discussed and determined by JMC in accordance with
the relevant provisions herein.

Article 8
Operator

8.1   The Parties agree that Pacific Asia Petroleum Ltd shall act as the
Operator for the CBM Operations within the Contract Area, unless otherwise
stipulated in Article 8.8 herein and Article 29.4 hereof.   8.2   For the
implementation of the Contract, each company comprising the Contractor shall
register with the State Administration for Industry and Commerce of the People’s
Republic of China, or if any of such companies is already registered, such
company shall amend its registration to include in the Contract in accordance
with the relevant provisions of the State Administration for Industry and
Commerce. CUCBM shall, at the request of the Contractor, provide assistance for
this purpose.       The person designated by Operator to be in charge of CBM
Operations shall have the full right to represent the Contractor in respect of
the performance of the CBM Operations. The names, positions and resumes of the
staff and organization chart of the Operator shall be submitted in advance to
CUCBM and the appointment of the Operator’s senior staff must be subject to the
consent of CUCBM.       The parent corporation of each company comprising the
Contractor which is not itself a parent corporation shall, at the request of
CUCBM, provide CUCBM with a written performance guarantee acceptable to CUCBM.  
8.3   The Operator shall have the following obligations:

18



--------------------------------------------------------------------------------



 



8.3.1   To apply the appropriate and advanced technology and business managerial
experience of the Contractor or its Affiliates to perform the CBM Operations
reasonably, economically and efficiently in accordance with sound international
practice.   8.3.2   To prepare Work Programs and budgets related to the CBM
Operations and to carry out the approved Work Programs and budgets.   8.3.3   To
be responsible for procurement of installations, equipment, and supplies and
entering into subcontracts and service contracts related to the CBM Operations,
in accordance with the approved Work Programs and budgets and the applicable
provisions of Articles 7.2.4, 7.6 and 10.2 hereof.   8.3.4   To prepare in
advance, in accordance with Article 16 hereof, a personnel training program and
budget before the commencement of the Exploration Operations, Development
Operations and Production Operations respectively, and, in accordance with the
said program and budget, to be responsible for preparing an annual personnel
training program and budget and carrying out the annual program and budget after
approval by JMC.   8.3.5   To establish an insurance program, and to enter into
and implement the insurance contracts in accordance with Article 20 hereof.  
8.3.6   To issue cash-call notices to all the Parties to the Contract to raise
the required funds based on the approved budgets and in accordance with
Article 12 hereof and Annex II - Accounting Procedure hereto.   8.3.7   To
maintain complete and accurate accounting records of all the costs and
expenditures of the CBM Operations in accordance with the provisions of Annex II
— Accounting Procedure hereto and to keep the accounting books secure and in
good order.   8.3.8   To make necessary preparation for regular meetings of JMC,
and to submit in advance to JMC necessary information related to the matters to
be reviewed and approved by JMC.   8.3.9   To inform directly or indirectly all
the Subcontractors which render services for the CBM Operations in China and all
the Expatriate Employees of the Operator and of Subcontractors who are engaged
in the CBM Operations in China that they shall be subject to the laws, decrees,
and other rules and regulations of the People’s Republic of China.   8.3.10   To
report its work to JMC as provided in Article 7.2 hereof.   8.4   In the course
of the performance of the CBM Operations, any direct losses, arising strictly
out of the gross negligence or willful misconduct of the Operator, (excluding
personnel specified in Article 1.2 of Annex III-Personnel Costs, hereto) shall
be solely borne by the Operator. Losses arising from any cause other than
strictly out of the gross negligence or willful misconduct of

19



--------------------------------------------------------------------------------



 



the Operator shall be borne by the Parties in accordance with their respective
participating interest. The Operator shall make its best efforts in accordance
with international CBM industry practice to include provisions similar to this
Article 8.4 herein in related subcontracts and service contracts.

8.5   In the course of the performance of the CBM Operations, the Operator shall
handle the information, samples or reports in accordance with the following
provisions:   8.5.1   The Operator shall provide CUCBM with various information,
samples and data in accordance with relevant regulations and Annex IV — Data
Control hereto. The ownership of all the information, samples and data shall
vest in CUCBM; and the Operator shall have the right to use and handle such
information, samples and data in accordance with Annex IV — Data Control hereto.
The information and data shall be reported to CUCBM at the same time that the
Operator reports them to its parent corporation. Upon receipt by the Operator of
any report from its parent corporation concerning such information and data, a
copy of such report shall be furnished to CUCBM as soon as practicable.   8.5.2
  The Operator shall furnish CUCBM in a timely manner with reports on safety,
environmental protection and accidents related to the CBM Operations and with
financial reports prepared in accordance with the provisions of Annex II —
Accounting Procedure hereto.   8.5.3   The Operator shall provide the
non-operator(s) of the Contractor with copies of the relevant data and reports
reasonably required by non-operator(s) and referred to in Articles 8.5.1 and
8.5.2 herein.   8.5.4   The Operator shall, at the request of any Party to the
Contract, furnish that Party to the Contract with the following:   8.5.4.1  
Procurement plans for purchasing equipment and materials, inquiries, offers,
orders and service contracts;   8.5.4.2   Technical manuals, technical
specifications, design criteria, design documents (including design drawings),
construction records and information, consumption statistics, equipment
inventory, and spare parts inventory;   8.5.4.3   Technical investigation and
cost analysis reports; and   8.5.4.4   Other information relating to the CBM
Operations in the Contract Area already acquired by the Operator in the
performance of the Contract.   8.6   In the course of performing the CBM
Operations, the Operator shall abide by the laws, decrees, standards and other
rules and regulations with respect to environmental protection and safety of the
People’s Republic of China and shall endeavor in accordance with the
international CBM industry practice to:

20



--------------------------------------------------------------------------------



 



8.6.1   Minimize the damage and destruction caused by the CBM Operations to
community and ecological environment;   8.6.2   Control blowouts promptly and
prevent or avoid waste or loss of CBM discovered in or produced from the
Contract Area;   8.6.3   Prevent land, forests, vegetation, crops, buildings and
other installations from being damaged and destroyed; and   8.6.4   Minimize the
danger to personnel safety and health.   8.7   Project Management Team       In
any CBM Field within the Contract Area where CUCBM has a participating interest
in the development of the said Field, a project management team (hereafter
referred to as “PMT”) shall be established for the development of such CBM Field
in the organization of the Operator within thirty (30) days from the date of
approval of the Overall Development Program for the said Field.       PMT shall
comprise those personnel designated by the Parties and the number of CUCBM’s
personnel shall be no less than one third (1/3) of the total number of personnel
within PMT. The Contractor shall designate a person acting as the manager of
PMT, and CUCBM shall designate a person acting as the deputy manager of PMT.    
  PMT shall be located at the Operator’s office within the Chinese territory.
The working location(s) of the members of PMT shall be decided according to the
need of the work.       The specific organization, staffing and working system
of PMT and responsibilities and competence of various positions including those
of CUCBM’s personnel assigned to PMT shall be determined by the Parties through
consultation prior to the approval of the Overall Development Program for the
said CBM Field. The PMT shall exist for the period of the development of said
CBM Field.   8.8   Conduct of CBM Operation.   8.8.1   Not later than one year
prior to the forecasted date of the full recovery of development costs and
Deemed Interest thereon, (“Cost Recovery Date”), in accordance with the Overall
Development Program for the first CBM Field within the Contract Area forecasted
to recover said costs, the Parties shall commence good faith negotiations of a
Joint Operating Agreement and Organization.   8.8.2   It is the intent of the
Contractor and CUCBM that effective no later than said Cost Recovery Date, all
CBM Operations within the Contract Area will be conducted by the Contractor and
CUCBM as Operator pursuant to such Joint Operating Agreement.

21



--------------------------------------------------------------------------------



 



8.9   The expenses incurred in the transfer and takeover of the CBM Operations
to CUCBM and Contractor as Operator shall be approved as a budget item and
charged to the operating costs in accordance with Annex II- Accounting
Procedure.   8.10   With a view to efficiently conducting Work Programs approved
by the JMC, the Operator shall have the right to use or occupy/and, including to
obtain rights of way, inside or outside the Contract Area, subject to
promulgated Chinese laws and regulations.       The costs to be charged to
Contractor for such land shall be reasonable and mutually agreed to in writing
by CUCBM and Contractor. Any costs incurred by the Operator for this purpose
shall be respectively charged to exploration costs, development costs and
operating costs having regard to the date on which the same are actually
incurred.   8.11   Associated with the Contract Area and included in the grants
of rights hereunder will be a pipeline right-of-way, if required, from the
Contract Area to the Delivery Point.

Article 9
Assistance Provided by CUCBM

9.1   To enable the Contractor to carry out expeditiously and efficiently the
CBM Operations, CUCBM shall have the obligation to assist the Contractor at its
request to:   9.1.1   Obtain the approvals or permits needed to open accounts
with Bank of China;   9.1.2   Go through the formalities of exchanging foreign
currencies;   9.1.3   Obtain office space, office supplies, transportation and
communication facilities and make arrangements for accommodations as required,
at reasonable rates;   9.1.4   Go through the formalities of Customs;   9.1.5  
Obtain entry and exit visas and residence permits for Expatriate Employees who
will come to China for the performance of the Contract and for their dependents,
who will visit them or reside in China and provide assistance for their
transportation and moving as well as medical services and travel in China;  
9.1.6   Obtain necessary permission to send abroad, if necessary, documents,
data and samples for analysis or processing during the performance of the CBM
Operations; and

22



--------------------------------------------------------------------------------



 



9.1.7   Maintain liaison with central and local governments, and contact and
coordinate with departments engaged in fishing, aquatic plants, stock raising,
agriculture, meteorology, ocean shipping, civil aviation, railway,
transportation, electric power communication and services for supply bases, for
relevant matters and otherwise assist the Contractor in obtaining on a timely
basis approvals necessary for the conduct of the CBM Operations under the
Contract;   9.1.8   Lease or use warehouses, yards, terminal facilities, barges,
aircrafts, pipelines and land, etc. in the implementation of the CBM Operations;
and   9.1.9   Facilitate the Contractor’s and Subcontractors’ registration in
China.   9.2   In accordance with Article 15 hereof, CUCBM shall, at the request
of the Contractor, assist the Contractor with the recruitment of Chinese
Personnel.   9.3   CUCBM shall, at the request of the Contractor, provide the
Contractor with data and samples, if any, from the Contract Area within CUCBM’s
and/or its Affiliates Control, at reasonable rates in accordance with any
relevant rules and regulations and CUCBM shall also assist the Contractor to
arrange the purchase of any other data including but not limited to
environmental, hydrological, topographical and meteorological data at reasonable
rates.   9.4   CUCBM shall, at the request of the Contractor, also assist the
Contractor with matters other than those under Articles 9.1, 9.2 and 9.3 herein,
including, but not limited to, the acquisition, at reasonable costs where
applicable, of any rights of way necessary for transportation infrastructure,
and the facilitation or bringing about of the granting of all approvals, permits
and licenses related to the CBM Operations.   9.5   All expenses incurred in the
assistance provided by CUCBM in accordance with this Article 9 shall be paid by
the Contractor and shall be handled in accordance with the provisions of Annex
II-Accounting Procedure hereto.

Article 10
Work Program and Budget

10.1   After the Date of Commencement of the Implementation of the Contract, the
Operator shall propose and submit to JMC the annual Work Program and budget for
the remainder of the same Calendar Year at the first regular meeting of JMC.
Before the fifteenth (15th) of September of each Calendar Year, the Operator
shall complete and submit to JMC for its review an annual Work Program and
budget for the next Calendar Year except as otherwise agreed by CUCBM. JMC shall
either adopt the annual Work Program and budget as submitted or make such
modifications agreed by the Parties. The

23



--------------------------------------------------------------------------------



 



    adopted annual Work Program and budget shall be submitted to CUCBM for
review and consent within one (l) month as of the date on which they are
submitted to JMC. Within fifteen (15) days following the receipt of the annual
Work Program and budget, CUCBM shall notify JMC in writing of its consent or
dissent or any modifications thereto with its detailed reasons. If CUCBM
requests any modifications to the aforesaid annual Work Program and budget, the
Parties shall promptly hold meetings to make modifications and any modifications
agreed upon by the Parties shall be effected immediately. In case CUCBM fails to
notify JMC in writing of its consent or dissent or any modification within
fifteen (15) days, the annual Work Program and budget adopted by JMC shall be
deemed to have been consented by CUCBM. The Operator shall make its best efforts
to perform the CBM Operations in accordance with the consented annual Work
Program and budget. For reviewing Work Program and budget by JMC, the Operator
shall provide to JMC the supporting data when requested. During the exploration
period, the budgets so consented by CUCBM shall be sufficient to allow the
Operator to fulfill the Work Programs including those Work Programs under
Article 7.3.1 hereof and the obligations under the Contract.   10.2   The
Operator may, in accordance with the following provisions, incur excess
expenditures or expenditures outside the budget in carrying out the Work Program
and budget, provided that the objectives of the consented Work Program and
budget are not changed.   10.2.1   In carrying out an consented budget for a
single item, such as the drilling of a well, the Operator may, if necessary,
incur excess expenditures of no more than ten percent (10%) of the budgeted
amount. The Operator shall report the aggregate amount of all such excess
expenditures to JMC for confirmation on a Calendar Quarter basis.   10.2.2   For
the efficient performance of the CBM Operations, the Operator may, without
consent, undertake certain individual projects which are not included in the
Work Program and budget, for a maximum expenditure of One Hundred Thousand U.S.
dollars (U.S.$100,000), but the Operator shall, within ten (10) days after such
expenditures are incurred, report to JMC for confirmation. In case of emergency,
the Operator may incur emergency expenditures for the amount actually needed but
shall report such expenditures to JMC as soon as they are made. However, the
said emergency expenditures shall not be subject to Articles 10.2.3 and 10.2.4
herein.   10.2.3   In the event that the aggregate of excess expenditures under
Article 10.2.1 herein and expenditures under Article 10.2.2 herein incurred in a
Calendar Year cause the total expenditures of that Calendar Year to exceed the
consented annual budget, such excess shall not exceed five percent (5%) of the
consented annual budget for that Calendar Year. If the aforesaid excess is
expected to be in excess of five percent (5%) of the annual budget, the Operator
shall present its reasons therefore to JMC and obtain its approval prior to
incurring such expenditures.

24



--------------------------------------------------------------------------------



 



10.2.4   When JMC confirms the excess expenditures mentioned in Articles 10.2.1
herein, and the expenditures mentioned in Article 10.2.2 herein:

  (a)   if expenditures or excess expenditures are determined to be reasonable,
the Operator may incur such expenditures or excess expenditures again during the
same Calendar Year, subject to Article 10.2 herein; or     (b)   if expenditures
or excess expenditures are determined to be unreasonable, the Operator shall not
incur such expenditures or excess expenditures again during the same Calendar
Year and such unreasonable expenditures or excess expenditures shall be dealt
with in accordance with Article 5.4 of Annex II-Accounting Procedure hereto.
However, with respect to the joint operation conducted by the Contractor and
CUCBM specified in Article 8.8 hereof, this provision shall not be applicable.

Article 11
Determination of Commerciality of CBM

11.1   If any CBM Discovery is made within the Contract Area, the Operator shall
promptly report such discovery to JMC. If JMC or the Contractor makes a decision
that a CBM Discovery is worthy of a Pilot Development, the Operator shall submit
to JMC a Pilot Development Work Program which shall include disposal of any CBM
and/or Liquid Hydrocarbons whether by sale, flaring or otherwise and timetable
for such CBM Discovery as soon as possible. Such Pilot Development Work Program
shall be worked out no later than ninety (90) days from the date of the
aforesaid decision made by JMC or the Contractor. The Pilot Development Work
Program shall, in so far as is practicable, be based on conducting the Pilot
Development work continuously, with a view to commencing operations within one
hundred and eighty (180) days from the date of the aforesaid decision made by
JMC or the Contractor.   11.2   After the approval by JMC of the Pilot
Development Work Program referred to in Article 11.1 herein, the Operator shall
carry out the operations as soon as possible without unreasonable delay in
accordance with the timetable set forth in the approved Pilot Development Work
Program.   11.3   Unless otherwise specified in the Pilot Development Work
Program, within one hundred and eighty (180) days after the completion of the
Pilot Development, the Operator shall submit to JMC a detailed report on the
evaluation of the potential commerciality of the CBM discovery for review and
discussion. Under special circumstances, the above-mentioned period may be
reasonably extended upon agreement of the Parties.       The Pilot Development
report shall include the evaluation on geology, development, engineering and
economics, the Maximum Efficient Rate (MER)

25



--------------------------------------------------------------------------------



 



    and the estimated duration of the production period determined in accordance
with the international CBM industry practice.   11.4   If JMC decides
unanimously that a CBM Discovery is non-commercial, at the request of the
Contractor, the corresponding area covered by the CBM Discovery may be retained
in the Contract Area during the exploration period. But if, at the expiration of
the exploration period, JMC unanimously still considers the said CBM Discovery
to be non-commercial, the area covered by the CBM Discovery shall be excluded
from the Contract Area. The preceding shall not apply to a CBM Field which in
the opinion of either Party has potential commercial value but which has not
been developed due to a lack of market, a shortage of consuming facilities or
lack of transportation facilities and/or inability to negotiate longterm
transportation and/or sales agreements.       Prior to the expiration of the
exploration period, if any Party considers that a CBM Discovery which has been
determined to be non-commercial needs to be reappraised because of some
favorable factors, the Operator shall work out a new evaluation report on that
CBM Discovery and submit it to JMC for review and approval.   11.5   If the
Contractor, prior to the expiration of the exploration period, advises JMC in
writing that any CBM Discovery is non-commercial, the Contractor shall be deemed
to have waived its rights of participating in the development of that CBM Field,
then, CUCBM shall have the right to solely develop such potential CBM Field.  
11.6   Where the Parties consider a CBM Discovery to be potentially commercial,
as the Operator, the Contractor shall work out the Overall Development Program
for that CBM Field. the Parties shall negotiate to reach an agreement on the
development of the said CBM Field in a manner that shall not interfere
unreasonably with the expansion of coal mining operations in the relevant coal
field. The Overall Development Program and the agreement concerning the
development shall be a supplementary document and an integral part hereof after
they are approved by the Ministry of Commerce (MOFCOM) of the People’s Republic
of China and the Department Designated by the State Council.   11.7   Longterm
CBM, and CBM Products and Liquid Hydrocarbons transportation and sales
agreements shall be concluded prior to the Determination of Commerciality.  
11.8   In the event of a CBM Field Straddling a Boundary or of a potentially
commercial CBM Discovery straddling a boundary of the Contract Area, CUCBM shall
organize the Contractor and the neighboring party(ies) involved, which may
include CUCBM and/or it’s Affiliates, to work out a unitized or new Overall
Development Program for such Field or Pilot Development work program for such
CBM Discovery. If such area is controlled solely by CUCBM and/or its Affiliates,
then the Contract Area

26



--------------------------------------------------------------------------------



 



    shall be extended to cover the CBM Field with the approval of Department
Designated by the State Council.   11.9   If a CBM Discovery without commercial
value within the Contract Area and a CBM discovery outside the Contract Area can
be most economically developed as a commercial CBM Field by common facilities
jointly constructed; or if CBM discovery without commercial value within the
Contract Area, can be economically developed as a commercial CBM Field by
linking it up with existing facilities located outside the Contract Area, CUCBM
shall organize the Contractor and the neighboring party(ies) involved, which may
include CUCBM and/or its Affiliates, to work out an equitable agreement for
construction or utilization and sharing the costs relative to said facilities.  
11.10   In Article 11 those procedures which reference the Overall Development
Program, shall be applied, by analogy in the following circumstances: additional
development projects referring to the Overall Development Program designed
either to improve the producing capability of the reservoir or to substantially
increase the recoverable reserves therefrom through additional investments. Any
extension of the production period of the CBM Field due to such additional
development projects shall be subject to the related provision of Article 4.5
hereof.   11.11   Notwithstanding the Date of Commencement of Commercial
Production or anything else to the contrary herein, the allocation of the
production from a Pilot Development shall be governed by the principles set
forth in Articles 12 and 13 hereof.

Article 12
Financing and Cost Recovery

12.1   Funds required for the CBM Operations shall be raised by the Operator in
accordance with Work Programs and budgets determined pursuant to the relevant
provisions of the Contract, the provisions described in Annex II — Accounting
Procedure hereto, and the provisions described here below. The Foreign
Contractor shall use the U.S. dollars or other convertible currencies as its
investment.   12.1.1   All the exploration costs required for Exploration
Operations shall be provided solely by the Contractor. For purpose of the
Contract, all costs incurred during the extended period described in Article 4.3
hereof shall be deemed exploration costs and shall be provided solely by the
Contractor.   12.1.2   The development costs required for Development Operations
in each CBM Field within the Contract Area shall be provided by CUCBM and the
Contractor in proportion to their respective participating interests: forty
percent (40 %) by CUCBM and sixty percent (60 %) by the Contractor,

27



--------------------------------------------------------------------------------



 



    unless CUCBM applies the provisions of the second paragraph of this
Article 12.1.2 herein.       In the event that CUCBM, at its option, decides not
to participate in the development of a CBM Field or decides to participate in
the development of such CBM Field to an extent of less than forty percent (40 %)
of the participating interest, CUCBM shall notify the Contractor in writing of
its decision of non-participation or a specific lesser percentage of the
participating interests before the Pilot Development report is reviewed by JMC
pursuant to Article 11.4 hereof. In such case, if CUCBM does not participate in
the development of such CBM Field, the development costs therein shall be borne
solely by the Contractor, or in case CUCBM participates in the development of
such CBM Field to an extent of less than forty percent (40 %) of the
participating interests, such development costs shall be borne by the Parties in
proportion to their actual respective participating interests.   12.1.3   The
operating costs incurred for the performance of the Production Operations of
each CBM Field before the Date of Commencement of Commercial Production shall be
considered as development costs. The operating costs so incurred after the Date
of Commencement of Commercial Production shall be paid respectively by CUCBM and
the Contractor in proportion to their participating interests of the said CBM
Field.   12.1.4   The Parties, on each others request, shall cooperate and
assist each other to facilitate the financing of CBM Operations on the best
terms and conditions available. For the purpose of implementation of the
Contract, CUCBM agrees that the Contractor may, when financing, use the
entitlement of its share of production under the Contract as a security for
loans, provided that the Contractor shall advise CUCBM in advance and the loan
application therefore shall be examined by CUCBM, and provided further that the
rights and interests of CUCBM under the Contract shall not be impaired thereby.
  12.2   All the costs incurred in the performance of CBM Operations shall be
recovered in accordance with Annex II — Accounting Procedure hereto and the
provisions described as follows:   12.2.1   The operating costs for any given
Calendar Year actually incurred by CUCBM and the Contractor in respect of each
CBM Field pursuant to Article 12.1.3 herein, shall be recovered in kind by the
Parties out of the CBM and Liquid Hydrocarbons produced from the said CBM Field
during that Calendar Year in accordance with Annex II — Accounting Procedure
hereto, after the operating costs have been converted into a quantity of CBM and
Liquid Hydrocarbons on the basis of the CBM price and Liquid Hydrocarbons price
determined in accordance with Article 14 hereof. Unrecovered operating costs
shall be carried forward to the succeeding (subsequent) Calendar Year(s).  
12.2.2   The exploration costs incurred by the Contractor shall be recovered as
follows:       After the Date of Commencement of Commercial Production of a CBM
Field

28



--------------------------------------------------------------------------------



 



    within the Contract Area, the exploration costs incurred by the Contractor
in respect of the Contract Area shall be recovered in kind out of the CBM and
Liquid Hydrocarbons produced from any CBM Field within the Contract Area in
accordance with Article 13.2.2.2 hereof, after the exploration costs have been
converted into a quantity of CBM and Liquid Hydrocarbons based on the CBM price
and Liquid Hydrocarbons price determined in accordance with Article 14 hereof.
The exploration costs shall be recovered without any interest.       If no CBM
Field is discovered within the Contract Area, the exploration costs incurred by
the Contractor shall be deemed as its loss. Under no circumstances shall CUCBM
reimburse the Contractor for such loss.   12.2.3   The development costs in
respect of each CBM Field incurred by CUCBM and the Contractor and Deemed
Interest thereon shall be recovered as follows:   12.2.3.1   After the Date of
Commencement of Commercial Production of any CBM Field within the Contract Area,
the development costs in respect of such CBM Field incurred by CUCBM and the
Contractor and Deemed Interest thereon calculated in accordance with
Article 12.2.3.2 herein shall be recovered in kind out of the CBM and Liquid
Hydrocarbons produced from such CBM Field in accordance with Article 13.2.2.2
hereof, after the development costs and Deemed Interest thereon have been
converted into a quantity of CBM and Liquid Hydrocarbons based on the CBM price
and Liquid Hydrocarbons price determined in accordance with Article 14 hereof.  
12.2.3.2   Deemed Interest on the development costs incurred by CUCBM and the
Contractor for each CBM Field within the Contract Area shall be calculated at a
fixed annual compound rate of nine percent (9%) from the first day of the month
following the month in which such development costs expended by each Party to
the Contract are actually received in the bank account of the Joint Account
opened by the Operator. The detailed method of such calculation shall be as
provided in Annex II — Accounting Procedure hereto.   12.2.4   Any CBM and
Liquid Hydrocarbons extracted and delivered from a CBM Field before the Date of
Commencement of Commercial Production shall be allocated in accordance with
Article 12 and Article 13 hereof.

Article 13
CBM Production and Allocation

13.1   The Operator shall, in accordance with the production profile, adjusted
as the case may be, set forth in the approved Overall Development Program for
each CBM Field, work out a CBM production plan for each CBM Field in each
Calendar Year and carry out CBM production pursuant to such plan.   13.2   The
Annual Gross Production of CBM and Liquid Hydrocarbons of each

29



--------------------------------------------------------------------------------



 



    CBM Field within the Contract Area in each Calendar Year during the
production period shall be allocated in accordance with the following sequence
and proportions:   13.2.1   The percentages of the Annual Gross Production of
CBM and Liquid Hydrocarbons specified in paragraphs (a) and (b) hereunder shall
be used for payments of the Value Added Tax and of Royalty respectively and
shall be paid in kind to the relevant authorities of the Chinese Government
through CUCBM.

  (a)   Value Added Tax shall be paid in accordance with relevant regulations of
the People’s Republic of China; and     (b)   Royalty shall be paid in
accordance with relevant regulations of the People’s Republic of China.

13.2.2   Seventy percent (70%) of the Annual Gross Production of CBM and Liquid
Hydrocarbons shall be deemed as the “cost recovery CBM and Liquid Hydrocarbons”
and shall be used for payments or for cost recovery in the following sequence:  
13.2.2.1   Payment in kind for the operating costs actually incurred (and any
abandonment costs accrued per Article 4) but not yet recovered by the Parties
pursuant to Article 12.2.1 hereof based on the price of the said “cost recovery
CBM and Liquid Hydrocarbons” determined in accordance with Article 14 hereof.  
13.2.2.2   The remainder of the “cost recovery CBM and Liquid Hydrocarbons”
shall, after payment for operating costs in accordance with Article 13.2.2.1
herein, be deemed as “investment recovery CBM and Liquid Hydrocarbons”. Such
“investment recovery CBM and Liquid Hydrocarbons” shall be used for the recovery
of the exploration costs in respect of the Contract Area which were incurred and
not yet recovered by the Contractor, and shall be used for the recovery of the
development costs in respect of the CBM Field itself which were incurred and not
yet recovered by CUCBM and the Contractor in accordance with Articles 12.2.2 and
12.2.3 hereof, and Deemed Interest thereon. The method of recovery and the
recovery sequence are as follows:

  (a)   Beginning in the Calendar Year during which the production of any CBM
Field within the Contract Area commences, the “investment recovery CBM and
Liquid Hydrocarbons” referred to in Article 13.2.2.2 herein, based on the price
which has been determined in accordance with Article 14 hereof, shall be paid in
kind first to the companies comprising the Contractor for the recovery of the
exploration costs which were incurred in respect of, and have not yet been
recovered from, the Contract Area.         The unrecovered exploration costs
shall be carried forward to and recovered from the “investment recovery CBM and
Liquid

30



--------------------------------------------------------------------------------



 



      Hydrocarbons” in succeeding Calendar Years until fully recovered by the
Contractor.     (b)   Beginning in the Calendar Year during which the
exploration costs incurred by the Contractor in respect of the Contract Area
have been fully recovered, the remainder of the “investment recovery CBM and
Liquid Hydrocarbons” of a CBM Field shall be used for the simultaneous recovery
of the development costs incurred and not yet recovered respectively by CUCBM
and the Contractor and Deemed Interest thereon in respect of such CBM Field in
proportion to their respective participating interests therein based on the
price of such remainder of the “investment recovery CBM and Liquid Hydrocarbons”
determined in accordance with Article 14 hereof. The unrecovered development
costs and Deemed Interest thereon shall be carried forward to and recovered from
the “investment recovery CBM and Liquid Hydrocarbons” in succeeding Calendar
Years until fully recovered.     (c)   During the production period of a CBM
Field, costs for an additional development project incurred pursuant to
Article 11.9 hereof and Deemed Interest thereon shall be recovered together with
the unrecovered development costs and Deemed Interest thereon. If the
development costs and Deemed Interest thereon have been fully recovered, then
costs for the said additional development project and Deemed Interest thereon
shall be recovered from the “investment recovery CBM and Liquid Hydrocarbons” of
such CBM Field referred to in Article 13.2.2.2 herein in accordance with the
provisions specified in Article 13.2 herein. The unrecovered costs for the
additional development project and Deemed Interest thereon shall be carried
forward to and recovered in succeeding Calendar Years until fully recovered.    
(d)   After the recovery of a CBM Field’s development costs and Deemed Interest
thereon and/or costs for the additional development project and Deemed Interest
thereon from the said CBM Field by the Parties, the remainder of the “investment
recovery CBM and Liquid Hydrocarbons” shall automatically be regarded as part of
the “remainder CBM and Liquid Hydrocarbons” referred to in Article 13.2.3
herein. By the date of expiration of the production period of a CBM Field
pursuant to Article 4.5 hereof, if any development costs and Deemed Interest
thereon and/or costs for the additional development project incurred in respect
of such CBM Field and Deemed Interest thereon have not yet been fully recovered,
then such unrecovered costs and Deemed Interest thereon shall be regarded as a
loss, and the Parties shall bear the loss in proportion to their respective
participating interests.

13.2.3   The remainder of the Annual Gross Production of CBM and Liquid
Hydrocarbons after the allocation referred to in Articles 13.2.1 and 13.2.2
herein shall be deemed as “remainder CBM and Liquid Hydrocarbons”. Such
“remainder CBM and Liquid Hydrocarbons” shall be divided into “share CBM and
Liquid Hydrocarbons” of the Chinese side and “allocable remainder CBM and Liquid

31



--------------------------------------------------------------------------------



 



    Hydrocarbons”. The “allocable remainder CBM and Liquid Hydrocarbons” of each
CBM Field in each Calendar Year shall be equal to the “remainder CBM and Liquid
Hydrocarbons” of that Calendar Year multiplied by the factor (X) for each CBM
Field within the Contract Area in that Calendar Year. The factor (X) of each CBM
Field in each Calendar Year shall be determined in accordance with the following
successive incremental tiers on the basis of the Annual Gross Production of CBM
and Liquid Hydrocarbons from such CBM Field during that Calendar Year.

                Annual Gross Production   Factors (X) in Percentage     of  
Applicable to Each     CBM and Liquid Hydrocarbons   Production Tier of     From
Each CBM Field   Each CBM Field Within     (Million Cubic Meters)   the Contract
Area  
 
  equal to or less than 500   Xl = 99 Percent ( 99%)
 
  over 500       to 800   X2 = 99 Percent ( 99%)
 
  over 800    to 1,200   X3 = 98 Percent ( 98%)
 
  over 1,200 to 1,800   X4 = 97 Percent ( 97%)
 
  over 1,800 to 2,500   X5 = 96 Percent ( 96%)
 
  over 2,500 to 5,000   X6 = 93 Percent ( 93%)
 
  over 5,000   X7= 90 Percent ( 90%)  

In the above table, it is assumed that each cubic meter of CBM has a heating
value of thirty-six thousand and nine hundred sixty (36,960) BTU approximately.
On this basis, a metric ton of Liquid Hydrocarbons in general will have a
heating value of forty- three (43) million BTU, or equivalent to 1,164 cubic
meters of CBM. 1.0 kilo calorie is equal to 3.97 BTU. Adjustments will be made
if actual heating value exceeds or is less than the above by ten percent (10%)
or more.
An example of application in calculating the factor (X):
Assuming that there are two producing commercial CBM Fields A and B within the
Contract Area and the Annual Gross Production of CBM and Liquid Hydrocarbons
from CBM Field A in a Calendar Year is three thousand and sixty four (3,064)
million cubic meters, and that from CBM Field B is four thousand five hundred
and ninety (4,590) million cubic meters, the factor (X) of CBM Field A in that
Calendar Year shall be:

         
 
  500X1 + 300X2 +400X3 + 600X4 + 700x5 + 564X 6    
X =
 
 
  X 100%
 
  3,064                                        

and the factor (X) of CBM Field B in that Calendar Year shall be:

32



--------------------------------------------------------------------------------



 



         
 
  500X1 + 300X2 + 400X3 + 600X4 + 700X5 + 2090X 6    
X =
 
 
  X 100%
 
  4,590                                            

13.2.4   The “allocable remainder CBM and Liquid Hydrocarbons” of each CBM Field
in each Calendar Year referred to in Article 13.2.3 herein shall be shared by
the Parties in proportion to their respective participating interests in the
development costs, forty percent (40 %) for CUCBM and sixty percent (60%) for
the Contractor. In the event that CUCBM does not participate in the development
of an CBM Field within the Contract Area, the Contractor shall obtain one
hundred percent (100%) of the “allocable remainder CBM and Liquid Hydrocarbons”
of that CBM Field. In the event that CUCBM participates to an extent less than
40 percent (40 %) in the development of an CBM Field within the Contract Area,
the “allocable remainder CBM and Liquid Hydrocarbons” of such CBM Field in that
Calendar Year shall be shared by the Parties in proportion to their actual
respective participating interests in such CBM Field.   13.3   Pursuant to the
method of allocation specified in this Article, the Contractor may obtain an
aggregate amount of CBM and Liquid Hydrocarbons consisting of the following
three categories and shall be subject to Article 1.7 of Annex II.   13.3.1   The
total amount of CBM and Liquid Hydrocarbons as converted from the actual
operating costs paid by the Contractor in all CBM Fields in proportion to its
participating interests in the development costs stipulated in Article 13.2.2.1
hereof when recovering such costs;   13.3.2   The total amount of the
“investment recovery CBM and Liquid Hydrocarbons” from all CBM Fields due to the
Contractor provided for in Article 13.2.2.2 herein; and   13.3.3   The total
amount of the “allocable remainder CBM and Liquid Hydrocarbons” of all CBM
Fields due to the Contractor in accordance with Article 13.2.4 herein.

Article 14
Quality, Quantity, Price,
and Destination of CBM

14.1   In accordance with Article 13.3 hereof, the Contractor may obtain the
aggregate amount of three (3) categories of the Coalbed Methane and Liquid
Hydrocarbons referred to in Articles 13.3.1, 13.3.2 and 13.3.3 hereof.   14.2  
Quality of the CBM and Liquid Hydrocarbons.

33



--------------------------------------------------------------------------------



 



14.2.1   The quality analysis of CBM and Liquid Hydrocarbons produced from each
CBM Field within the Contract Area shall be undertaken at the Delivery Point.  
    Such analysis shall be carried out on a sample taken by the General
Administration of Quality Supervision, Inspection and Quarantine (hereafter
referred to as the “General Administration”) or any representative agency
authorized by the General Administration pursuant to standards issued by the
State Bureau of Standardization of the People’s Republic of China or by the
Department Designated by the State Council.   14.3   Quantity of the Coalbed
Methane and Liquid Hydrocarbons.   14.3.1   The quantity measurement of the CBM
and/or Liquid Hydrocarbons produced from each CBM Field within the Contract
Area, when being lifted, shall be made at a Delivery Point and with measuring
devices both to be agreed upon by the Parties. A relevant measuring organization
of the Chinese Government or a representative agency authorized thereby shall,
at appropriate regular intervals, calibrate all the measuring devices, conduct
special testing and issue certificates of qualification with respect thereto or
confirm their qualification before the measuring devices are put into use. The
quality and quantity of the CBM and/or Liquid Hydrocarbons delivered shall be
authenticated in accordance with the commodity quality certificate and weight
certificate issued by the General Administration and such quality and quantity
shall be the basis for the accounting settlement.   14.3.2   If any Party to the
Contract believes that the CBM or Liquid Hydrocarbons measuring devices,
sampling or analysis are inaccurate, or has any objection to the results
specified in the above mentioned certificates, on-site investigations, technical
exchanges and discussions may be conducted by the Parties to resolve the issue
in a manner satisfactory to the Parties.   14.4   Determination of the Coalbed
Methane and/or Liquid Hydrocarbons Price.   14.4.1   The price of various grades
of the CBM and Liquid Hydrocarbons shall be expressed as a FOB price at the
Delivery Point. Determination of the CBM and Liquid Hydrocarbons price shall be
based on the actual free market price received by the Parties; and

  a)   shall be determined each Calendar Quarter by CUCBM and each Party
comprising Foreign Contractor individually; and     b)   shall be the
volumetrically weighted average of the following components:

  1.   In arm’s length transactions the actual price received.     2.   For
other than arm’s length transactions, the fair market price taking into account
the prevailing market conditions.

The aforesaid price in arm’s length transactions in this Article refers to a
free

34



--------------------------------------------------------------------------------



 



market price at which a seller sells its CBM and/or Liquid Hydrocarbons to a
buyer who is independent of the seller, but not including prices used for
government to government transactions or other fixed or controlled prices which
do not reflect the free market price, exchange or barter transactions.
The price of the CBM and Liquid Hydrocarbons produced from the Contract Area
shall be determined based on general pricing principles prevailing
internationally taking into consideration such factors as the markets, quality
and quantity of the CBM and Liquid Hydrocarbons and the prices of alternate
energy resources agreed upon by the Parties with the objective of the Parties
being to obtain the best price possible.
The transportation costs to be used to determine the FOB price at the Delivery
Point shall be agreed to during the negotiation of the longterm sales and
purchase agreements and prior to the determination of commerciality and prior to
the preparation and approval by the Parties of an Overall Development Program.
Such transportation costs shall be determined in accordance with international
Petroleum and CBM industry practice.

14.4.2   Where the CBM and/or Liquid Hydrocarbons produced from each CBM Field
within the Contract Area differs in quality, the prices of such CBM with
different quality shall if practicable be individually determined.   14.4.3  
The price of the Contractor’s share of the CBM and Liquid Hydrocarbons produced
from all the CBM Fields within the Contract Area shall be denominated in Chinese
RMB per cubic meter (based on BTU basis in accordance with Article 13.2.3).  
14.5   Terms of Payment for the Purchased CBM and Liquid Hydrocarbons, Pursuant
to Article 14.6 hereof.   14.5.1   Before the CBM and Liquid Hydrocarbons price
is determined, the time limit for payment shall be agreed upon by the Parties
through consultation in accordance with the general international practice then
prevailing.   14.5.2   In case any Party is in default of such payment, such
Party shall pay interest on arrears of the payment, starting from the first day
of such default. The interest rate shall be the thirty-day term London
Inter-Bank Offered Rate (LIBOR) for U.S. dollars quoted by Midland Bank in
London at eleven (11:00) a.m. on the first working day following the due date of
payment plus five percent (5%).   14.6   Destination of the CBM and Liquid
Hydrocarbons.   14.6.1   The destination of Contractor’s CBM, CBM Products, and
Liquid Hydrocarbons obtained under the Contract shall be at the discretion of
the Contractor. The Contractor shall have the following non-exclusive options:

35



--------------------------------------------------------------------------------



 



  (1)   to join with and in the name of CUCBM to market a part or all of their
respective shares of CBM and Liquid Hydrocarbons and to sell such CBM and Liquid
Hydrocarbons jointly to prospective purchasers and to achieve the maximum market
price and best commercial terms for both CUCBM and the Contractor; or     (2)  
any other marketing approaches and procedures agreed by the Parties.

14.6.2   Transportation costs shall be determined in accordance with
Article 14.4.1 herein.   14.6.3   The CBM price or value shall be determined in
accordance with this Article 14 with the objective of the Parties being to
produce the CBM at the MER and to obtain the best price possible.   14.6.4  
Unless otherwise mutually agreed, the CBM Delivery Point shall be the most
economically viable nearby pipeline having available capacity.   14.6.5   For
the purpose of encouraging the exploration and development of CBM, CUCBM and/or
its Affiliates will, upon request of Contractor, act as a buyer to purchase all
or part of Contractor’s share of CBM and Liquid Hydrocarbons produced from the
Contract Area in accordance with the following provisions.   14.6.5.1   The
Parties shall agree upon the volume and rates of delivery of CBM and Liquid
Hydrocarbons by Contractor and to be purchased by CUCBM and/or its Affiliates.  
14.6.5.2   The price of CBM and other essential terms and conditions including
but not limited to Delivery Point and pipeline costs shall be determined
pursuant to the provisions of Article 14 and shall unless otherwise mutually
agreed be agreed upon prior to the determination of commerciality and
preparation of the Overall Development Program.   14.6.5.3   The Purchase of the
CBM and Liquid Hydrocarbons produced from the Contract Area shall be made at the
Delivery Point, which unless otherwise mutually agreed, shall be the most
economically viable nearby Natural Gas pipeline having available capacity.  
14.6.5.4   Unless otherwise agreed by the Contractor, payments for CBM and
Liquid Hydrocarbons shall be made in U.S. dollars in the bank account designated
by Contractor.   14.6.6   In the case that CUCBM and/or its Affiliates have
available capacity in the gas trunklines and/or pipeline infrastructure, once a
CBM transportation contract with reasonable transportation costs determined in
accordance with Article 14.4.1 has been signed by and between CUCBM and/or its
Affiliates and Contractor, Contractor shall be guaranteed access and priority
use of such trunkline and/or pipeline infrastructure and any subsequent CBM or
Natural

36



--------------------------------------------------------------------------------



 



    Gas producer shall be subject to Contractors’ guaranteed access and priority
use of such trunkline and/or pipeline infrastructure.

Article 15
Preference for the Employment of the
Chinese Personnel, Goods and Services

15.1   For the performance of the CBM Operations, the Contractor’s procurement
of necessary goods, leasing equipment and signature of subcontracts or other
service contracts shall be subject to relevant regulations. The Contractor shall
give preference to Chinese goods, equipment and service, provided that they are
competitive in terms of price, quality and term of delivery.   15.2   The
Contractor may give preference to the employment of Chinese Personnel in the
performance of the CBM Operations in accordance with relevant regulations. For
this purpose, the Contractor may submit in advance to CUCBM and JMC respectively
a plan for the employment of Chinese Personnel listing all the posts and number
of the persons involved. CUCBM shall, at the request of the Contractor and in
accordance with the plan, provide or assist in recruiting Chinese employee
candidates for such employment. For the performance of CBM Operations, the
Contractor shall have the obligation to employ competent Chinese Personnel and
to employ those who have become qualified after being trained in accordance with
the training program. The Contractor shall give preference in employing the
Chinese Personnel who have participated in the training program provided by the
Contractor.       It is agreed between CUCBM and the Contractor that total
Chinese Personnel employment levels, including the costs thereof, for the
purpose of conducting CBM Operations, including training therefore, shall always
be consistent with conducting such operations in an efficient and economic
manner in accordance with good and generally accepted international oil field
practices.       All Chinese employees shall sign with the Operator employment
contracts whose terms shall cover hiring, resignation and dismissal, production
and work responsibilities, wages and bonuses, working hours and holidays, labor
insurance and welfare benefits, labor protection and labor discipline. Such
contracts shall include the right of the Operator to dismiss in accordance with
the Chinese laws and regulations concerned such employees who do not observe
such contract or other rules applicable to their work.   15.3   The engineering
design corporations under or entrusted by CUCBM shall have the right to
participate in the master designs and engineering designs made by the Contractor
for the purpose of the implementation of the Contract. Engineering design
companies within the territory of the People’s Republic of China shall be given
preference in entering into the subcontracts for the aforesaid master designs
and engineering designs, provided that their technical level, quality, price and
delivery time are competitive.

37



--------------------------------------------------------------------------------



 



15.4   After the Contractor signs equipment leasing contracts, service contracts
or subcontracts with CUCBM or its Affiliates in accordance with Article 15.1
herein, the Contractor shall endeavor to provide technical assistance to CUCBM
or its Affiliates, at the request of CUCBM, so as to enable them to meet the
needs of operations to be undertaken. The expenses so incurred shall be borne by
CUCBM or its Affiliates.

Article 16
Training of Chinese Personnel
and Transfer of Technology

16.1   The Contractor agrees, in the course of the implementation of the
Contract, to transfer to CUCBM and its Affiliates, the advanced technology and
managerial experience including proprietary technology e.g. patented technology,
know-how or other confidential technology, used in the performance of the CBM
Operations and the necessary data and/or information for mastering such
technology and experience, provided, however, such technology to be transferred
shall be proprietary to the Contractor and if the transfer of any of such
technology is restricted in any way during the term of the Contract, the
Contractor shall, to the extent reasonably possible, endeavor to obtain
permission for the transfer of such restricted technology. The Contractor agrees
to train the CUCBM Personnel including workers, technical, economic, managerial,
legal and other professional personnel, in order to improve their technical
and/or managerial capabilities relating to CBM Operations.   16.2   Within
ninety (90) days following the Date of Commencement of the Implementation of the
Contract, the Contractor shall, after consultation with CUCBM, complete and
submit a training and technology transfer program for a reasonable number of the
CUCBM Personnel in the exploration period and the corresponding budget to JMC
for review and approval, and upon approval by JMC, put it into practice. The
Contractor shall, after consultation with CUCBM, complete and submit training
and technology transfer programs and corresponding budgets for a reasonable
number of the CUCBM Personnel in the development period and production period,
respectively, to JMC for its review and approval before the commencement of the
Development Operations and Production Operations, and upon approval by JMC, put
them into practice in time so as to have ample time in advance for such training
and technology transfer.   16.3   The expenses and costs incurred for performing
the training and technology transfer program stipulated in this Article shall be
charged to the exploration costs if such costs are incurred before the date of
approval of the Overall Development Program of the first CBM Field, and shall be
charged to the development costs if such costs are incurred after the date of
approval of the Overall Development Program of the first CBM Field, and before
the Date of

38



--------------------------------------------------------------------------------



 



Commencement of Commercial Production of the first CBM Field, or shall be
charged to the operating costs if such costs are incurred after the Date of
Commencement of Commercial Production of the first CBM Field.

16.4   In the course of the implementation of the Contract, the Parties shall
have scientific and technical cooperation and academic exchange in connection
with the CBM Operations. The relevant provisions concerning the program,
participating personnel and type related to the scientific and technical
cooperation and academic exchange shall be determined by the Parties. The
expenses required by the scientific and technical cooperation and academic
exchange shall be included in the budget specified in Article 16.2 herein and
charged to the Joint Account. All inventions, experiments or research results
arising from the said cooperation and academic exchange shall be shared by and
belong to the Parties who, subject to the provisions of Article 21 hereof, shall
not disclose them to any Third Party.   16.4.1   In the course of the
implementation of the Contract, those scientific research projects which are
required by the CBM Operations but not carried out by the Parties may, with the
approval of JMC, be commissioned to, and carried out by, any Third Party. The
Operator shall enter into subcontracts or service contracts with relevant
scientific research departments within the territory of the People’s Republic of
China, provided that they are competent and competitive. The aforesaid required
expenses shall be included in the budget specified in Article 16.2 herein and
charged to the Joint Account. All inventions and experimental or research
results developed from the aforesaid research projects carried out by a Third
Party delegated by the Operator shall also be shared by and belong to the
Parties who, subject to the provisions of Article 21 hereof, shall not disclose
them to any other Third Parties. The Operator shall endeavor to incorporate the
provisions herein in the subcontracts or service contracts signed with a Third
Party.   16.5   The advanced technology and managerial experience, including
proprietary technology, e.g. patented technology, know-how or other confidential
technology that the Contractor transfers to CUCBM, shall remain the exclusive
property of the Contractor and also be subject to the confidentiality
restrictions of Article 21 hereof.   16.6   For the purpose of the
implementation of this Article 16 — Training of Chinese Personnel and Transfer
of Technology, the costs and expenditures incurred by the Contractor annually
for training of CUCBM’s Personnel and transfer of technology shall be no less
than fifty thousand ($50,000) U.S. dollars during the exploration period and no
less than two hundred thousand ($200,000) U.S. dollars during the development
and production periods unless otherwise agreed by the Parties.

Article 17
Ownership of Assets and Data

39



--------------------------------------------------------------------------------



 



17.1   All assets purchased, installed and constructed under the Work Program
and budget for each CBM Field within the Contract Area shall be owned by CUCBM
from the date on which all the development costs actually incurred by the
Contractor in the development period of such CBM Field have been fully recovered
or from the date on which the production period expires, even though the
aforesaid costs have not been fully recovered. The Operator shall be responsible
for the acceptance inspection or testing of the said assets and CUCBM may, as it
deems necessary, send its experts to participate in such acceptance inspection
or testing. In the production period, the Operator may use these aforesaid
CUCBM-owned assets free of charge for performing the CBM Operations. Such assets
shall not be used in any operations other than the CBM Operations or any
operations by Third Parties without the consent of the Parties.   17.2  
Equipment and facilities which are owned by a Third Party and are either leased
by the Operator or temporarily brought into the territory of the People’s
Republic of China for the performance of the CBM Operations shall not be deemed
as assets owned by CUCBM. Such equipment and facilities may be exported from the
People’s Republic of China, and CUCBM shall assist in handling export
formalities.   17.3   The ownership of all data, records, samples, vouchers and
other original data obtained in the course of performing the CBM Operations
shall vest in CUCBM, and the disclosure thereof by CUCBM shall be made in
accordance with Article 21 hereof. However the Contractor shall, subject to any
necessary approval as may be required and Article 21 hereof, have the right to
use inside and outside the People’s Republic of China, and keep samples, copies
of all data, records and vouchers for the purposes of the CBM Operations.   17.4
  The facilities constructed for the conduct of CBM Operations hereunder,
whether located within or outside the Contract Area, may be used for the common
benefit of any and all CBM Fields within the Contract Area (“Common Facilities”)
for so long as any CBM Field in the Contract Area is utilizing any of the Common
Facilities. CUCBM and Contractor shall be entitled to use, free of charge,
excepting Operating Costs, such Common Facilities to the extent required for CBM
Operations, hereunder. Such right of use shall be permitted regardless of
whether or not the costs related to such Common Facilities have been recovered
and regardless of whether or not the production period of the relevant CBM Field
on which the Common Facilities are located has been terminated.       The
operating costs of the Common Facilities will be allocated to each CBM Field in
proportion to the total Annual Gross Production of CBM and Liquid Hydrocarbon,
contribution of each CBM Field to the total Annual Gross Production of CBM and
Liquid Hydrocarbons of all the CBM Fields within Contract Area utilizing such
facilities.

40



--------------------------------------------------------------------------------



 



Article 18
Accounting, Auditing and Personnel Costs

18.1   Accounting       Annex II — Accounting Procedure hereto contains the
guidelines for the Operator to keep accounting books and records and make
financial settlements. The Operator shall keep and settle the accounts for all
the financial activities in respect of the Contract Area and maintain all the
accounting books and records in accordance with Annex II - Accounting Procedure
hereto in order to accurately reflect the exploration costs, development costs
with Deemed Interest thereon and operating costs incurred in the performance of
the CBM Operations in respect of the Contract Area, as well as quantity and
monetary value of the production and allocation of CBM. The Operator shall
submit detailed statements and relevant written reports to JMC and the
departments concerned.   18.2   Auditing.   18.2.1   Any non-Operator Party to
the Contract shall have the right to audit all the Operator’s Joint Account
accounting books and records after the end of each Calendar Year and shall give
the Operator a written notice of the auditing results. The auditing shall be
completed within twenty-four (24) months after the end of each Calendar Year. In
the absence of any written notice of the exception in the auditing results given
by the non-Operator Party within such period or if the annual Joint Account
accounting books and records of the Operator are not audited by any non-Operator
Party within such period, the Operator’s Joint Account accounting books and
records shall be deemed correct. A special auditing of the Operator’s Joint
Account accounting books and records may be made due to some special
requirements during a Calendar Year.   18.2.2   If the auditing referred to in
Article 18.2.1 herein is conducted, the Operator shall be given thirty (30) day
notice prior to the date of commencement of such auditing. There shall be no
impediment to normal CBM Operations during the period of any audit.   18.2.3  
The auditors shall be entitled to access to all relevant Joint Account records,
files and other information and may inspect such sites and facilities as
necessary.   18.2.4   Upon receipt of a notice of the non-Operator Party’s
exceptions in the auditing results, the Operator shall use its best efforts to
reply in writing and resolve these matters in due time (no later than sixty
(60) days thereafter).   18.3   Personnel Costs.   18.3.1   The personnel costs
mean the remuneration and other related charges paid in

41



--------------------------------------------------------------------------------



 



    connection with personnel who are engaged whether temporarily or permanently
in administration, management, accounting, finance, tax, employee relations,
procurement, legal affairs, computer services, engineering, geology, geophysics,
drilling and Production Operations as well as all other work for the
implementation of the Contract.   18.3.1.1   The salary or wages of personnel of
the JMC, of the personnel in the various subordinate bodies of the JMC, of the
professional representatives referred to in Article 7.5 and of all employees
engaged in the performance of the CBM Operations shall be included in the
personnel costs as provided in Article 18.3.1 herein.   18.3.1.2   Personnel
costs which are classified as the overhead of the superior management
organization pursuant to Article 5.2.18 of Annex II — Accounting Procedure
hereto shall not be included in the personnel costs mentioned herein.   18.3.2  
After the Date of Commencement of the Implementation of the Contract, the
Operator shall work out a staffing plan for its organization and a personnel
costs plan with respect thereto (including a plan of personnel costs, such as
basic salary or wage, overseas allowance and area allowance, etc.) before the
beginning of each Calendar Year and submit such plan with the annual Work
Program and budget to JMC for review and examination.       During the
exploration period, the Operator shall submit a staffing plan for its
organization and a personnel costs plan with the annual Work Program and budget
to JMC for review and examination.       In the development period and
production period, the Operator shall submit a staffing plan for its
organization and a personnel costs plan with the annual Work Program and budget
to JMC for review and approval and the Contractor shall provide to CUCBM with an
itemized plan of personnel costs of the Expatriate Employees. CUCBM shall bear
the obligation of confidentiality to such information provided by the
Contractor.       The Operator shall charge the personnel costs of the
Contractor’s personnel actually incurred to the Joint Account.       CUCBM shall
have the right to audit the personnel costs charged to the Joint Account, and
when CUCBM acts as the Operator, the Contractor shall also have the right to
audit such personnel costs.   18.3.3   The level of the salaries and wages paid
to the representatives appointed by CUCBM to JMC established in accordance with
Article 7.1 hereof, the Chinese Personnel working in various subordinate bodies
of JMC established in accordance with Article 7.4 hereof, the professional
representatives assigned by CUCBM to all administrative and technical
departments of the Operator (Contractor) in accordance with Article 7.5 hereof
and CUCBM’s personnel employed by the Contractor shall be determined pursuant to
the provisions of Annex III — Personnel Costs hereto.

42



--------------------------------------------------------------------------------



 



    The salaries and wages of the Chinese Personnel other than CUCBM personnel
employed by the Operator shall be determined through consultations and specified
in the individual employment contracts.       The settlement of all charges for
the salaries and wages of CUCBM personnel mentioned in Article 18.3.3 herein,
shall be made between CUCBM and the Operator in accordance with Annex III
(Personnel Costs) hereto. CUCBM personnel shall be responsible for any and all
individual income tax due including but not limited to that due in accordance
with the provisions of the individual income tax law of the People’s Republic of
China.   18.3.4   The Operator shall withhold the individual income tax of the
Expatriate Employees it is required to withhold and due in accordance with the
provisions of the individual income tax law of the People’s Republic of China.

Article 19
Taxation

19.1   Except for the taxes and duties for which the Contractor has the
statutory obligation to file and pay for the CBM Operations, each of the
companies comprising the Contractor shall pay taxes measured by income to the
Government of the People’s Republic of China subject to the tax laws and
regulations of the People’s Republic of China applicable to the Contract.   19.2
  The Operator shall advise the Subcontractors who render services for the
Contract that they and their employees shall pay taxes to the Government of the
People’s Republic of China subject to the tax laws and regulations of the
People’s Republic of China.

Article 20
Insurance

20.1   The Operator shall work out an insurance program for the Exploration
Operations and submit it to JMC for review and approval within one hundred and
twenty (120) days after the Date of Commencement of the Implementation of the
Contract. The Operator shall, on behalf of the Parties, obtain the insurance
contracts in accordance with such program as approved by JMC before commencement
of CBM Operations within the Contract Area.       Similar provisions shall apply
in respect of Development Operations and Production Operations.   20.2   All of
the insurance items as approved in the insurance program shall be insured with
the insurance companies established in accordance with the laws

43



--------------------------------------------------------------------------------



 



    of the People’s Republic of China (hereinafter referred to as Chinese
insurance companies) and shall be insured in accordance with the laws and
regulations of the People’s Republic of China and on terms and conditions
competitive with the world markets.

20.3   The insurance programs worked out by the Operator shall include, but not
be limited to, the following insurance covering:

  (a)   damages to and expenses of all drilling installations and equipment,
including damages to and expenses of the properties used on worksites and supply
bases for the CBM Operations, while the equipment and properties owned by Third
Party rendering services to the Operator shall be handled in accordance with
Article 20.5 herein;     (b)   damages to and expenses of any of the equipment
or installations for production, storage and transportation, and buildings in
the course of construction and installation;     (c)   damages to and expenses
of the production installations, facilities, equipment and pipelines in CBM
fields;     (d)   liability to Third Parties;     (e)   liability for pollution
and expenses for cleaning up in the course of drilling and the Production
Operations;     (f)   expenses for killing blowouts;     (g)   liability
incurred by the Operator in hiring land drilling rigs, vessels and aircraft
serving the CBM Operations;     (h)   liability for cleaning the remains; and  
  (i)   losses and expenses incurred during the transportation and storage in
transit of goods shipped from different parts of the world and other areas
outside the Contract Area to the worksites.

20.4   In any insurance contracts, the deductibles shall be determined by the
Parties through consultation, and losses within the deductible limits shall be
borne by Parties in proportion to their respective participating interests in
the relevant operations.   20.5   When signing subcontracts or lease contracts,
the Operator shall endeavor to require Subcontractors and lessors to insure
their risks under the relevant subcontracts or lease contracts shall be insured
with Chinese insurance companies in accordance with the laws and regulations of
the People’s Republic of China. The rates, terms and conditions of such
insurance shall be competitive with world markets for similar risks.   20.6   In
the course of the CBM Operations, the Parties shall cover separately personnel
accidental death and injury insurance with respect to personnel assigned by them
respectively. The premiums in respect thereof shall be dealt with in the
following way: the premiums for personnel accidental death and injury insurance
with respect to personnel whose costs are charged to the Joint Account pursuant
to the provisions of the Contract shall be charged to the Joint Account, and
those with respect to other personnel shall be borne respectively by the Parties
by which they are assigned.

44



--------------------------------------------------------------------------------



 



20.7   Insurance companies owned by or affiliated with any Party to the
Contract, or the Parties themselves, may reinsure relevant Chinese insurance
companies who have obtain the insurance contract by reaching an agreement with
such companies if they are interested in covering any part of the insurance
program hereof.   20.8   All motor vehicles used in the CBM Operations shall be
insured with China’s insurance companies in accordance with the laws and
regulations of the People’s Republic of China.   20.9   The premiums of
insurance in the exploration period and the development period shall be charged
respectively to the exploration costs and development costs while those in the
production period shall be charged to the operating costs.   20.10   Any claim
under the insurances of the agreed insurance program charged to the Joint
Account shall be handled by the Operator and any recovery made from insurers
shall be credited to the Joint Account.

Article 21
Confidentiality

21.1   CUCBM shall, in conformity with applicable laws and regulations of the
Government of the People’s Republic of China on confidentiality and by taking
into account international practice, determine in consultation with the
Contractor the confidentiality periods for which the Contract and all documents,
information, data and reports related to the CBM Operations within the Contract
Area shall be kept confidential.   21.2   Without the written consent of the
other Party, no Party to the Contract shall disclose, during such
confidentiality periods, the Contract, documents, information, data and reports
referred to in Article 21.1 herein or any other information regarded by JMC as
confidential, to any Third Party except the Third Parties specified in
Article 21.5 herein and to any Affiliate not directly connected with the
implementation of the Contract, and no Party to the Contract shall otherwise
transfer, donate, sell or publish them in any way within the confidentiality
periods. However, CUCBM may furnish the following original data and information
or interpretation thereof with respect to the Contract Area to the relevant
Third Parties:

  (a)   original data and information held by CUCBM for over two (2) years; and
    (b)   interpretations of original data and information, which have been held
by CUCBM for over five (5) years.

45



--------------------------------------------------------------------------------



 



CUCBM shall require relevant Third Parties to undertake to keep confidential the
aforesaid data, information, and interpretations thereof furnished to them by
CUCBM.
CUCBM shall, in conformity with relevant provisions of laws and regulations of
the People’s Republic of China and requests of relevant government departments
and units, provide them with all documents, information, data and reports as
mentioned herein.

21.3   During the term of the Contract and after the termination of the
Contract, CUCBM shall not disclose to any Third Party any patent, know-how or
proprietary technology transferred to CUCBM by the Contractor without the
written consent of the Contractor except for any technology, the patent of which
has expired and any proprietary and confidential technology which has entered
the public domain.   21.4   After the termination of the Contract or after any
assignment of rights and/or obligations of the Contract under Article 22 hereof,
the Contractor and any assignee shall, within the confidentiality periods,
continue to be obliged to keep confidential documents, information, data and
reports mentioned in Article 21.2 herein except for official documents and
information published with the consent of the Parties.   21.5   For the
implementation of the Contract, CUCBM and each company comprising the Contractor
may furnish the necessary documents, information, data and reports to Affiliates
related to the CBM Operations. CUCBM and each company comprising the Contractor
may, after review by JMC and CUCBM, furnish the necessary documents,
information, data and reports to the Third Party related to the CBM Operations.
The Third Parties include:   21.5.1   Banks or other credit institutions from
which financing is sought by any Party to the Contract for the implementation of
the Contract;   21.5.2   Third Parties which provide services for the CBM
Operations, including Subcontractors and other service contractors; and   21.5.3
  An assignee or assignees to whom the rights and/or obligations under the
Contract may be assigned.   21.6   Necessary information, documents, data and
reports may be furnished by the Parties or an Affiliate of the Parties related
to CBM Operations in accordance with the laws of their home countries to the
governments and stock exchanges, provided that the Parties report to JMC in
advance.   21.7   CUCBM and each company comprising the Contractor when
furnishing the documents, information, data and reports to Third Parties and
Affiliates as mentioned in Article 21.5 herein shall require them to assume the
confidentiality obligations as set forth herein, or shall bear full
responsibility for any violation thereof.

46



--------------------------------------------------------------------------------



 



Article 22
Assignment

22.1   Any company comprising the Contractor may, after notice in writing to
CUCBM, assign part or all of its rights and/or obligations under the Contract to
any of its Affiliates after the first phase of the Exploration Period. Such
assignment, within sixty (60) days after receiving the notice, shall be approved
by CUCBM, provided that the company comprising the Contractor who assigns, shall
perform the assignment in accordance with the following provisions:

  (a)   Any company comprising the Contractor who assigns, shall submit to CUCBM
copies of a written agreement on the corresponding part of its rights and/or
obligations to be assigned;     (b)   Any company comprising the Contractor who
assigns, shall guarantee in writing to CUCBM the performance of the assigned
obligations; and     (c)   No such assignment shall interfere with the
performance of the CBM Operations or affect the organizational structure.

22.2   The Contractor may assign part or all of its rights and/or obligations
under the Contract to any Third Party after the first phase of the Exploration
Period, provided that such assignment shall be agreed by CUCBM in advance and
approved by the Ministry of Commerce of the People’s Republic of China. However,
if the conditions offered by CUCBM are the same, CUCBM shall have the right of
first refusal in respect of such assignment to be exercised by CUCBM in writing
within sixty (60) days upon receipt of notice from the Contractor to assign to a
Third Party, unless otherwise agreed upon by the Parties.   22.3   Upon notice
to the Contractor, CUCBM may authorize its Affiliates to implement the Contract,
but CUCBM shall remain responsible for the performance of the Contract.   22.4  
With prior consent of the Contractor and subject to the approval of the Ministry
of Commerce of the People’s Republic of China, CUCBM may assign part of its
rights and/or obligations hereunder to any Third Party, provided that such
assignment shall not interfere with the performance of CBM Operations.

Article 23
Health, Safety and Environmental Protection

47



--------------------------------------------------------------------------------



 



23.1   In the performance of the CBM Operations, the Operator shall be subject
to the laws, decrees, regulations and standards on environmental protection and
safety promulgated by the Chinese Government and carry out the operations
according to international practice. The Operator shall make its best efforts to
protect farmland, aquatic resources, forest reserves and other natural
resources, and prevent pollution and damage to the atmosphere, rivers, lakes,
groundwater, harbors, other land environments and ecological environment and
secure the safety and health of the operating personnel. The Operator shall use
all reasonable endeavors to eliminate promptly any pollution occurring as a
direct result of and in the performance of the CBM Operations and minimize its
consequences. Economic losses caused by any pollution shall be charged to the
Joint Account, unless otherwise provided in Article 8.4 hereof.   23.2   When
competent authorities under the Chinese Government assign a person to inspect
environmental protection, health and safety within the scope of the CBM
Operations according to the laws, decrees, rules and regulations of the People’s
Republic of China, the Operator shall provide all necessary facilities and
assistance to enable the inspectors to carry out such inspection smoothly.  
23.3   In the performance of the CBM Operations in any fixed fishing net casting
area and /or aquatic breeding area, the Operator shall make prior contact with
the relevant authorities of the Chinese Government provided that upon the
Operator’s request, CUCBM shall promptly assist Operator in making such
contacts.   23.4   Before the commencement of Exploration Operations, the
Operator shall provide CUCBM with report on the possible impact of the
Exploration Operations on the health, safety and environment and measures to be
adopted. Before the end of Exploration Operations, the Operator shall submit an
assessment report to CUCBM on the impact of health, safety and environment by
the results of the Exploration Operations. The two reports shall be submitted to
the relevant Chinese authorities for their review and approval according to the
Chinese laws.       The Operator shall establish and implement plans and
procedures on health, safety and environment protection during CBM Operations,
and shall carry out the strict management on its Subcontractors with respect of
the health, safety and environment. The Operator shall establish the emergency
procedure and report to JMC in a promptly and accurately manner any accident on
health, safety and environment.       The above plans and procedures on health,
safety and environment protection shall form an integral part of Overall
Development Program.   23.5   In order to ensure the provisions with respect of
the health, safety and environment protection under this Contract to be complied
with, the Operator

48



--------------------------------------------------------------------------------



 



    shall conduct at least once in each Calendar Year a regular assessment on
the health, safety and environment protection and submit the assessment report
to JMC. The regular assessment on health, safety and environment shall be
itemized as a single item and incorporated in the Work Program and Budget. Each
Party to the Contract shall have the right to participate in such regular
assessment on health, safety and environment provided a written notice given to
the Operator thirty (30) days prior to such assessment. The expenses incurred
therefore shall be charged into the Joint Account.   23.6   The Operator shall,
subject to Article 4.6.2, after the completion of various CBM Operations, to the
extent reasonable and practicable, level or restore or reclaim the land of the
operating sites to the condition existing at the commencement of implementation
of the Contract in accordance with the relevant rules and regulations.

Article 24
Force Majeure

24.1   No Party to the Contract shall be considered in default of the
performance of any of its obligations hereunder, if any failure to perform or
any delay in performing its obligations is in conformity with all the events
described as follows:       The performance of any obligations hereunder is
prevented, hindered or delayed because of any event or combination of events
which could not be foreseen and/or which is beyond the control of such Party;
and       Any such event or combination of events is the direct cause of
preventing, hindering or delaying of such Party’s performance of its obligations
hereunder; and       When any such event or combination of events has occurred,
such Party has taken all reasonable actions to overcome any cause that prevents,
hinders or delays performance of its obligations and shall in so far as is
practicable continue to perform its obligations hereunder.   24.2   Notice of
any event of force majeure and the conclusion thereof shall forthwith be given
to the other Party by the Party claiming force majeure.   24.3   In the event of
force majeure, the Parties shall immediately consult in order to find an
equitable solution thereto and shall use all reasonable endeavors to minimize
the consequences of such force majeure.   24.4   If the CBM Operations in the
Contract Area are partially or entirely suspended as a result of the force
majeure referred to in Article 24 herein, the period of the CBM Operations may
be extended by a period corresponding to such suspension. Within fifteen
(15) days following the end of each Calendar

49



--------------------------------------------------------------------------------



 



      Year, the Operator shall report to JMC in writing on the suspension of the
CBM Operations caused by force majeure, if any, during the preceding Calendar
Year.   24.5     Should, however, the force majeure condition continue for a
period of twenty-four (24) consecutive months, then, in such event, Contractor
shall have the option to terminate this Contract without any further liability.
  24.6     The provision of this Article 24 shall not apply in the case of
default in the making of any payment of money under the Contract.

Article 25
Consultation and Arbitration

25.1   The Parties shall make their best efforts to settle amicably through
consultation any dispute arising in connection with the performance or
interpretation, or validity of any provision hereof.   25.2   Any dispute
mentioned in Article 25.1 herein that has not been settled through such
consultation within ninety (90) days after the dispute arises may be referred to
arbitration at the request of and by either Party to the Contract. The
arbitration shall be conducted in accordance with the following provisions:  
25.2.1   If agreed upon by the Parties, such dispute shall be referred to
arbitration conducted by the China International Economic and Trade Arbitration
Commission in accordance with the arbitration proceeding rules thereof.   25.2.2
  If the Parties fail to reach an agreement on the arbitration arrangement
mentioned in Article 25.2.1 herein within sixty (60) days after a Party has
requested in writing that a dispute be referred to arbitration, the Parties
shall establish an ad hoc arbitration tribunal to conduct arbitration in
accordance with the following provisions:   25.2.2.1   The ad hoc arbitration
tribunal shall consist of three (3) arbitrators. The Parties shall each appoint
an arbitrator and the two (2) arbitrators so appointed shall designate a third
arbitrator. If one of the Parties does not appoint its arbitrator within sixty
(60) days after the first appointment, or if the two (2) arbitrators once
appointed fail to appoint the third within sixty (60) days after the appointment
of the second arbitrator, the relevant appointment shall be made by the
Arbitration Institute of the Stockholm Chamber of Commerce, Sweden.   25.2.2.2  
The third arbitrator shall be a citizen of a country which has formal diplomatic
relations with both the People’s Republic of China and the home country of any
of the companies comprising the Contractor, and shall not have any economic
interests or relationship with the Parties.

50



--------------------------------------------------------------------------------



 



25.2.2.3   The place of arbitration shall be determined by the Parties through
consultations or, failing the agreement of the Parties within sixty (60) days
after the appointment of the third arbitrator, by the majority of arbitrators of
the ad hoc arbitration tribunal.   25.2.2.4   The ad hoc arbitration tribunal
shall conduct the arbitration in accordance with the arbitration rules of the
United Nations Commission on International Trade Law (“UNCITRAL”) of 1976, as
amended. However, if the above-mentioned arbitration rules are in conflict with
the provisions of this Article 25, including the provisions concerning
appointment of arbitrators, the provisions of this Article 25 shall prevail.  
25.3   Both the Chinese and English languages shall be official languages used
in the arbitrage proceedings. All hearing materials, statements of claim or
defense, awards and the reasons supporting them shall be written in both Chinese
and English.   25.4   Any award of the arbitration tribunal shall be final and
binding upon the Parties.   25.5   The right to arbitrate disputes under the
Contract shall survive the termination of the Contract.

Article 26
Effectiveness and Termination of the Contract

26.1     The Contract shall, after it is signed, be approved by the Ministry of
Commerce of the People’s Republic of China. The date of such approval shall be
the effective date of the Contract. However, the Contractor’s obligations shall
begin on the Date of Commencement of the Implementation of the Contract, as
defined in Article 1, hereinabove. CUCBM shall notify the Contractor of the said
approval in writing as soon as possible.   26.2     All annexes to the Contract
shall be integral parts of the Contract. If there is any inconsistency between
the provisions of the annexes and the main body of the Contract, the main body
of the Contract shall prevail. All references to the Contract thereof refer to
the main body of the Contract.   26.3     If in the course of implementation of
the Contract, the Parties decide through consultation to make amendment or
supplement to any part of the Contract, a written agreement signed by the
authorized representatives of the Parties shall be required. Such written
agreement shall be subject to the approval of the Ministry of Commerce of the
People’s Republic of China should there be any significant modifications hereof.
Such agreement shall be regarded as an integral part of the Contract.   26.4    
The Contract shall terminate under any of the following circumstances:

51



--------------------------------------------------------------------------------



 



26.4.1   Exercise of the Contractor’s election to terminate the Contract under
Article 6.3 (c) hereof; or   26.4.2   Failure to discover any commercial CBM
reservoir within the Contract Area by the expiration of the exploration period
or the extended exploration period granted under Article 4.3 hereof; or   26.4.3
  If there is only one (l) commercial CBM Field in production in the Contract
Area, on termination of the production period of such CBM Field; or   26.4.4  
If there are two (2) or more commercial CBM Fields and/or CBM Fields in
production in the Contract Area, on termination of the production period of the
CBM Field with the latest termination date; or   26.4.5   At the end of the last
day of the thirtieth (30th) Contract Year from the Date of Commencement of the
Implementation of the Contract unless otherwise extended pursuant to Articles
4.5, 4.6.1, or 24.4 hereof.   26.4.6   Upon judgment of the court having
jurisdiction, the Contractor ceases to exist in any form.   26.5   Before the
expiration of the first phase of the exploration period as specified in Article
4.2 hereof, the Contractor shall not propose termination of the Contract unless
the Contractor has fulfilled the minimum exploration work commitment for the
first phase of the exploration period ahead of time.   26.6   If any Party to
the Contract commits a material breach of the Contract, the other Party to the
Contract shall have the right to demand that such breach be remedied within a
reasonable period of time. If such breach is not remedied satisfactorily within
such period of time, the complaining Party, arising from such breach shall have
the right to terminate the Contract by giving ninety (90) days written notice to
the other Party. However, no Party shall be deemed to have committed a material
breach in the performance of any provision of the Contract concerning which
there is any dispute between CUCBM and the Contractor, until such time as all
disputes concerning such provision including any contention that a Party is in
material breach, have been settled as provided in Article 25 hereof. During the
time of such dispute, CUCBM and the Contractor shall continue to carry out their
responsibilities pursuant to the Contract, which shall remain in full force and
effect.   26.7   Notwithstanding the abovementioned provisions, after receiving
the notice in writing by CUCBM specifying the default and the subsequent failure
of the Contractor to cure the default within ninety (90) days, CUCBM shall have
the right to terminate the Contract in case the Contractor, fails to perform any
of the following obligations:   26.7.1   Payment of the signature fee pursuant
to Article 29.5 hereof; or

52



--------------------------------------------------------------------------------



 



26.7.2   Fulfillment of the minimum exploration work commitment and expected
minimum exploration expenditures of each year for any phase of the exploration
period as provided in Article 6.2 hereof, or   26.7.3   Payment on schedule of
the assistance fee pursuant to Article 5.2.14.3 of the Annex II attached hereto,
payment on schedule of the personnel costs and other expenses pursuant to
Article 18.3.1 hereof and Annex III attached hereto as well as training of the
Chinese Personnel pursuant to Article 16.6 hereof.

Article 27
The Applicable Law

27.1     The validity, interpretation and implementation of the Contract shall
be governed by the laws of the People’s Republic of China. Failing the relevant
provisions of the laws of the People’s Republic of China for the interpretation
or implementation of the Contract, the principles of the applicable laws widely
used in CBM resources countries acceptable to the Parties shall be applicable.  
27.2     If a material change occurs to the Contractor’s economic benefits after
the effective date of the Contract due to the promulgation of new laws, decrees,
rules and regulations or any amendment to the applicable laws, decrees, rules
and regulations of the People’s Republic of China, including any local
governments, the Parties shall consult promptly and make necessary revisions and
adjustments to the relevant provisions of the Contract in order to maintain the
Contractor’s normal economic benefits hereunder.

Article 28
Language of Contract and Working Language

28.1     The text of the Contract, annexes and supplementary documents attached
hereto shall be written in both Chinese and English, and both versions shall
have equal force and effect.   28.2     The Parties agree that both Chinese and
English shall be used as working languages. After the effective date of the
Contract, technical documents and information concerning the CBM Operations
hereunder including Work Programs and Budgets shall, in general, be written in
English except for technical documents and information available previously and
received from Third Parties.         Unless otherwise agreed by CUCBM, in
consultation with the Contractor, documents and information in respect of
administration shall be written in both Chinese and English. Forms for
production and other reports and records shall be printed with headings in both
Chinese and English and may be filled

53



--------------------------------------------------------------------------------



 



    out in either Chinese or English.

Article 29
Miscellaneous

29.1   All notices and documents required hereunder shall be deemed to have been
properly given and delivered to either Party to the Contract only when received.
  29.2   Notices and documents shall be delivered by hand or sent by mail,
registered airmail, facsimile or cable to the address hereunder specified:

Address of China United CBM Corporation, Ltd.:
China United Coalbed Methane Corporation, Ltd.
A88, Anwai Ave., Beijing 100011
P.R. China
Tel: 86-10-6429-7887
Fax: 86-10-6429-1881
For the attention of:
Mr.
Address of the representative of the Contractor:
Pacific Asia Petroleum LtdNo. B-118 Jianguo Ave
The Exchange Building
Beijing. 100022 China
Tel.: 86-10- 6567-5587
Fax: 86-10- 6567-5587 (extension:8002)
For the attention of: Jamie Tseng

29.3   Either Party to the Contract may change its address or representative by
a written notice to the other Party to the Contract.   29.4   Companies
comprising the Contractor have the following percentages of participating
interests as of the effective date of the Contract:       Pacific Asia Petroleum
Ltd., one hundred percent (100%)       Subject to Article 29.6 herein, the
rights and obligations of each company

54



--------------------------------------------------------------------------------



 



    comprising the Contractor hereunder may, as between themselves, be varied by
the operating agreement between such companies and the Contractor shall advise
CUCBM in writing of any expected variation and, thereafter, of the actual
variation. If such variation leads to the transfer of the operatorship, or the
companies comprising the Contractor have made a decision to change the Operator,
the Operator referred to in Article 8.1 hereof may be replaced after obtaining a
written consent from CUCBM.   29.5   The Contractor shall pay CUCBM a signature
fee of three hundred thousand U.S. dollars (US $ 300,000 ) in accordance with
the following schedule, and such signature fee shall, in no case, be charged to
the Joint Account, nor be deemed recoverable costs.   (a)   One hundred fifty
thousand U.S. dollars (US $ 150,000)within thirty (30) days from the effective
date of the Contract;   (b)   One hundred fifty thousand U.S. dollars (US $
150,000) within thirty (30) day of commencement of the first development period
entered into by Contractor.   29.6   Companies comprising the Contractor signing
the Contract with CUCBM agree to undertake the obligations of the Contractor
under the Contract jointly and severally.   29.7   Whenever alternative
interpretations of the Contract are possible subject to Article 27.1 hereof,
CUCBM and the Contractor agree that preference shall be given to interpretations
that will facilitate and promote the intent of the Contract.   29.8   It is the
express and agreed intention of CUCBM and the Contractor that the terms and
conditions of the Contract shall be applied, and that the grant of any consents
required hereunder shall be given by the Parties in a manner and under
conditions which are at all times reasonable and in line with international CBM
industry practice.   29.9   No waiver by any Party of any one or more defaults
by another Party in the performance of the Contract shall operate or be
construed as a waiver of any preceding or future default or defaults by the same
Party, whether of a like or of a different character. Except as expressly
provided in this Contract, no Party shall be deemed to have waived, released or
modified any of its rights under the Contract unless such Party has expressly
stated, in writing that it does waive, release or modify such right.

In witness whereof, THIS CONTRACT is signed in Beijing by the authorized
representatives of the Parties hereto on the first above-mentioned date.

                CHINA UNITED CBM CORPORATION, LTD.   Pacific Asia Petroleum Inc.
 
           
By:
  /s/ Sun Maoyun   By:   /s/ Frank C. Ingriselli
 
           
 
  Sun Maoyun       Frank C. Ingriselli

55



--------------------------------------------------------------------------------



 



Annex I
Geographical Location and Coordinates of the Connecting Points of the Boundary
Lines of the Contract Area

1



--------------------------------------------------------------------------------



 



Annex II
Accounting Procedure
Contents

                  Article    
 
           
 
    1     General Provisions
 
           
 
    2     Definitions
 
           
 
    3     Cash Calls
 
           
 
    4     Accounting and Management of Material
 
           
 
    5     Expense Accounting
 
           
 
    6     Recovery of Costs and Deemed Interest
 
           
 
    7     Accounting Reports
 
           
 
    8     Audit
 
           
 
    9     Transfer Procedure of the Joint Account

2



--------------------------------------------------------------------------------



 



Annex II
Accounting Procedure
Article 1
General Provisions

1.1   This Accounting Procedure is an integral part of the Contract.       The
definitions set forth in Article 1 of the Contract are equally applicable to
this Accounting Procedure. The definitions and provisions in this Accounting
Procedure have the same force and effect as those in the Contract. If the
provisions in this Accounting Procedure are in conflict with those in the
Contract, the provisions in the Contract shall prevail.   1.2   Purpose: The
purpose of this Accounting Procedure is to establish equitable control methods
for determining charges and credits applicable to the CBM Operations according
to the relevant provisions of the Contract, including the guidelines for
accounting settlements in respect of managing funds and materials, financing and
Accounting Records, and for compiling accounting statements.       The Operator
shall neither gain nor lose in relation to the other Parties to the Contract by
means of the fact that it acts as the Operator.   1.3   Accounting methods: The
double-entry accrual method of accounting shall be used in this Accounting
Procedure.   1.4   Working language: Chinese or both Chinese and English shall
be used as the working languages for the Accounting Records and analyses of
financial conditions in respect of the Joint Account, at the Operator’s option.
  1.5   Currency for accounting: U.S. dollars shall be the unit of currency for
accounting in the Joint Account and shall be the currency for the investments
and reimbursements under the Contract. In case currencies other than U.S.
dollars are used to carry out business activities, the relevant bank accounts
and other current asset and current liability accounts shall be kept both in
U.S. dollars and in the currencies used.   1.6   Currency translation: For the
purpose of accounting, currency translation entered into the Joint Account shall
be made in accordance with following guidelines:       The rate of exchange to
be used for the conversion into U.S. dollars of cash calls received in Renminbi
shall be the mid-rate of exchange applicable to any individual or commercial
entity quoted by the People’s Bank of China at 11:00 a.m. on the date of receipt
of such cash in the Operator’s bank account(s). If the relevant date is a
non-business day of the People’s Bank of

3



--------------------------------------------------------------------------------



 



    China, the rate quoted on the previous business day by the People’s Bank of
China shall apply.       All other transactions recorded in the Joint Account
which are made in Renminbi shall be translated into and recorded in U.S. dollars
at the rate of exchange as quoted above on the last business day of the previous
month, while those transactions which are made in currencies other than Renminbi
and U.S. dollars shall be recorded in U.S. dollars at the actual cost in U.S.
dollars of effecting the transaction.       Neither CUCBM nor the companies
comprising the Contractor shall experience an exchange gain or loss, at the
expense or benefit of the other Party.       The Operator shall make its best
efforts to minimize any exchange loss.       All gains or losses from currency
conversion or translation shall be recorded in the Joint Account.   1.7  
Foreign exchange business: foreign exchange business related to the CBM
Operations shall be made in accordance with relevant regulations for foreign
exchange control and rules for the implementation of such regulations of the
People’s Republic of China, provided that the Contractor can:   1.7.1   Open and
maintain bank accounts, both inside and outside of the People’s Republic of
China as may be required for CBM Operations agreed upon by CUCBM, as provided in
Article 3 of this Accounting Procedure.   1.7.2   Buy and sell foreign exchange
at the official foreign exchange rate applicable to all and any individual or
commercial entity quoted by the State Administration of Foreign Exchange
Controls of the People’s Republic of China.   1.7.3   Retain and freely dispose
of Renminbi or foreign exchange generated hereunder, but Contractor must remit
back to the People’s Republic of China the amounts needed to pay taxes when they
are due and payable according to the tax laws and regulations of the People’s
Republic of China, and other obligations when due and payable in the People’s
Republic of China.       Remit abroad the foreign exchange proceeds from
Contractor’s sales of CBM and Liquid Hydrocarbons sold in the People’s Republic
of China, but Contractor must pay taxes when due and payable according to the
tax laws and regulations of the People’s Republic of China.   1.7.4   Make
disbursements directly from internationally recognized bank accounts inside or
outside of the People’s Republic of China for payments of salaries and wages of
Expatriate Employees, purchased materials and various items of labor and service
charges from Affiliates of Contractor and foreign Subcontractors to carry out
the CBM Operations as specified in the Contract,

4



--------------------------------------------------------------------------------



 



    after taxes are withheld according to the provisions of the tax laws and
regulations of the People’s Republic of China.   1.7.5   Transfer Renminbi
according to the needs of the CBM Operations between Renminbi currency accounts
opened within the People’s Republic of China.   1.7.6   Deposit foreign exchange
receipts in the Bank of China in the original currency and such deposits need
not be converted to Renminbi until needed.   1.7.7   Remit abroad excess foreign
exchange or Renminbi, after reconversion to foreign exchange, advanced or
generated by the investing Parties and not expended or not to be expended and
held by the Contractor for the investing parties in proportion to the extent of
their respective percentage interests in such excess, provided that CUCBM’s
share of such excess shall be returned to CUCBM.   1.8   Accounting Records and
Statements   1.8.1   All Accounting Records related to the CBM Operations shall
be established and maintained by the Operator within the territory of the
People’s Republic of China.   1.8.2   All vouchers, accounts, books and
statements shall be prepared in accordance with the CBM Operations Accounting
System established by CUCBM and the Contractor through consultation pursuant to
the Accounting Regulations of the People’s Republic of China for Enterprises
with Foreign Investment.   1.8.3   Annual accounting statements and important
accounting books, including asset records, cash or bank journals, general and
subsidiary ledgers, balance sheets, and annual gross CBM production allocation
statements shall be maintained for the term of the Contract as specified in
Article 4.7 of the Contract, or for any further period if required by the laws
and regulations of the People’s Republic of China. Other accounting vouchers and
books shall be kept for fifteen (15) years. Quarterly and monthly statements
shall be maintained for five (5) years.       Upon the expiration of the custody
period, a list shall be made of the accounting files which are to be disposed
of. Disposal of the accounting files shall only be made after the consent of
CUCBM. The list of the accounting files disposed of shall be maintained with the
annual accounting statements.

5



--------------------------------------------------------------------------------



 



Article 2
Definitions
The terms used in this Accounting Procedure shall have the definitions ascribed
to them as follows:

2.1   “Accounting Records” means all accounting books, source documents,
original vouchers, approved documents, analytical data, work papers and
accounting statements maintained for the CBM Operations.   2.2   “Accounting
System” means the CBM Operations Accounting System prepared by CUCBM and the
Contractor through consultation pursuant to the Accounting Regulations of the
People’s Republic of China for Enterprises with Foreign Investment, specifying
the accounting titles to be used by the Operator and instructions for
implementation, forms and contents of various accounting statements and their
preparation methods, including a material classification section, a definition
of Controllable Material, standards for itemizing assets and the provisions for
fixed asset accounting.   2.3   “Material” means materials, tools, facilities,
equipment and consumables procured, leased or otherwise acquired and held for
the CBM Operations.   2.4   “Joint Account” means accounts established by the
Operator for the implementation of the Contract to record all debts and credits
related to the CBM Operations.   2.5   “Controllable Material” means the
Material referred to in the Accounting System described in Article 2.2 of this
Accounting Procedure.   2.6   “LIBOR” means the seven-day term London Inter-Bank
Offered Rate for U.S. dollars for similar amounts to the sums in question,
quoted by Midland Bank in London at 11:00 a.m. on the first business day of the
relevant period. If the Midland Bank is unable or fails to supply such daily
quotation, that of Barclays Bank International Ltd. will be used, and failing
this, National Westminster Bank PLC’s quotation will be used.   2.7   “Investing
Party” means any party that is contributing the funds for the CBM Operations in
accordance with its participating interest determined pursuant to the relevant
provisions of the Contract.

6



--------------------------------------------------------------------------------



 



Article 3
Cash Calls

3.1   Except as otherwise provided in the Contract, the Contractor shall provide
all the exploration costs for the Exploration Operations according to the
provision of Article 12.1.1 of the Contract and all the Investing Parties shall
provide the development costs for the Development Operations in proportion to
their respective participating interests as provided in Article 12.1.2 of the
Contract. In accordance with each approved annual budget, the Operator shall
issue monthly cash call notices to each Investing Party to provide the Operator
with funds to cover the planned expenditures of the next month. Whether or not
the cash call notices for the exploration costs are to be issued shall be at the
option of the Operator.   3.2   Development Operations cash call and default.  
3.2.1   According to the needs of the CBM Operations, the Operator shall
regularly issue monthly cash call notices within the amount of approved annual
budget to request each Investing Party to respectively make advances as
specified by the Operator. The Operator shall, before twenty (20) days prior to
the commencement of each month, issue cash call notices for the development
costs and each Investing Party shall provide its percentage share of funds
according to the requirement and within the time limit specified in the cash
call notice. However the payment due date specified in the cash call notices
shall not be earlier than the first working day of the month for which cash is
called. Each Investing Party shall transfer its percentage share of funds to the
Operator’s bank account(s) established by the Operator particularly for the CBM
Operations. Such bank account(s) will be interest bearing account(s) if
possible. Such interest shall be credited directly to the respective CUCBM and
Contractor accounts as applicable, in accordance with their respective
percentage of participating interest.       Any excessive advances made by each
Investing Party for any month shall be adjusted in the next cash call.       In
case that the Operator, owing to the needs of the Development Operations, has to
incur expenditures which are unforeseen in the cash call for any month, written
notices shall be issued to all the Investing Parties who shall finance their own
shares for additional amount within ten (10) days following the receipt of the
written notice.   3.2.2   Interest shall be paid by CUCBM or the companies
comprising Contractor failing to pay its share of funds on the due date
specified in the cash call at LIBOR on the delinquent date plus five percent
(5%) on the delinquency of less than one (1) month and thereafter at the average
LIBOR rate ruling throughout each subsequent month plus five percent (5%), such
interest being compounded on a monthly basis throughout the period of the
delinquency. The non-defaulting party or parties shall make up the delinquent
portion on

7



--------------------------------------------------------------------------------



 



    behalf of the defaulting party or parties. When the defaulting party or
parties pay cash to meet both the delinquent portion and accrued interest
thereon, the Operator shall reimburse the non-defaulting party or parties who
made up the delinquent portion.       All amount advanced by the non-defaulting
party or parties plus accrued interest not reimbursed by the defaulting party
shall constitute a debt due from the defaulting party or parties to the
non-defaulting party or parties who shall be entitled to all remedies at law and
equity. The Operator, or any non-defaulting party, if the Operator is a
defaulting party, on behalf of the non-defaulting party or parties is entitled
to take and sell the defaulting party’s or parties’ share of the Annual Gross
Production of CBM and Liquid Hydrocarbons and apply the proceeds of the sale of
such CBM and Liquid Hydrocarbons against all sums due and payable by the
defaulting party or parties including accrued interest. Any excess funds
remaining from such proceeds after deduction of all amounts due, including
interest and the costs, charges and expenses incurred by the Operator, or any
non-defaulting party, if the Operator is a defaulting party, in connection with
such sale, shall be paid over to the defaulting party. Any deficiency remaining
due after deducting the proceeds of any such sale shall remain an obligation of
the defaulting party or parties and may be collected as any other debt.   3.3  
Each monthly cash call notice shall clearly indicate the following information:
  3.3.1   Annual development costs to be shared by each Investing Party as shown
in the approved annual budget.   3.3.2   Amount of funds advanced by each
Investing Party at the end of the month prior to the month in which the cash
call notice is prepared and the actual expenditures and the actual balance (i.e.
funds unused) recorded in the Joint Account, accompanied by the bank statements
related to the Joint Account for the previous month.   3.3.3   Amount of funds
to be called from each Investing Party in the month for which the funds will be
used and the estimated amounts of funds to be called in the following two
(2) months.   3.3.4   The date when funds are to be provided, the amount of
funds, currency, account number, name of the account, the recipient bank and its
address.   3.3.5   Where applicable, the participating Parties shall pay their
participating interest share of such invoice, via wire transfer, within thirty
(30) days of receipt of such invoice (“due date”). In the event a Party falls to
pay such participating interest share by such due date, the Parties shall be
subject to the provisions of Article 3.2.2 of the Annex II and the other
provision of the Contract.   3.4   On the Date of Commencement of Commercial
Production of any CBM Field, any development investment for the CBM Field
advanced by the Investing

8



--------------------------------------------------------------------------------



 



    Parties which has not been expended or will not be expended shall be
returned to each of the Investing Parties in proportion to its share.   3.5   In
accordance with Article 12.1.3 of the Contract, the cash for the Production
Operations undertaken by the Parties jointly and approved by JMC shall be
provided by all the Investing Parties to the Contract in proportion to their
respective participating interests in the development costs and shall bear no
Deemed Interest. Based on the needs of the Production Operations, the Operator
may make timely adjustment of the amount of cash to be provided by all the
Investing Parties to the Contract. The Operator shall issue quarterly cash call
notices to call for cash for the Production Operations. In proportion to its
share, each Investing Party shall respectively provide advances on a monthly
basis in accordance with the requirement and within the time limit specified in
the cash call notice of the current month. The default provision specified in
Article 3.2 of this Accounting Procedure shall also apply to any cash calls for
Production Operations.       In case that the Operator, owing to the needs of
the Production Operations, has to incur expenditures which are unforeseen in the
cash call for any month, written notices with explanations shall be issued to
all the Investing Parties who shall finance their own             shares for
additional amount within ten (10) days following the receipt of such written
notice.   3.6   According to the requirement of the CBM Operations, the Operator
shall indicate in any cash call notice the U.S. dollar equivalent of the total
cash called. The Operator shall also specify the amounts of Renminbi and U.S.
dollars required as estimated to make payment. CUCBM shall provide the advance
of its own share either in Renminbi or in Renminbi and U.S. dollars with respect
to the amounts called for by the Operator, but CUCBM’s funding in Renminbi shall
not exceed the total amount of Renminbi as indicated and called for by the
Operator in any cash call notice. The Contractor shall provide the advance of
its own share in U. S. dollars.   3.7   Provisions for recording the sources of
funds:   3.7.1   Funds for exploration costs, development costs and operating
costs, when received, pursuant to each cash call shall be credited against the
relevant accounts of the Investing Parties in the Joint Account.   3.7.2   In
case CUCBM decides to develop a CBM Field for its sole account pursuant to
Article 11.5 of the Contract, or undertakes any other operation for its sole
account, the funds required shall be financed and accounted for separately.  
3.7.3   In accordance with Article 6.3 of the Contract, if the Contractor opts
to terminate the Contract as provided in Article 6.3 (c) of the Contract or if
the phase is the last phase of the exploration period, the Contractor shall,
within thirty (30) days from the date of its decision to terminate the Contract
or thirty (30) days from the date of the expiration of the exploration period,
pay CUCBM in U.S. dollars the unfulfilled balance of the minimum exploration

9



--------------------------------------------------------------------------------



 



    work commitment (or of the new commitment) for the exploration phase,
converted into cash. The detailed method by which the unfulfilled balance of the
minimum exploration work commitment is converted into U.S. dollars is that the
actual average unit cost of the last portion of a seismic line shot under the
Contract or of the last well drilled, excluding the abnormal drilling costs such
as those of the sidetrack, fishing, severe loss of mud circulation, etc. (i.e.
U.S. dollars/kilometer of seismic line; U.S. dollars/meter of drilling footage),
is multiplied by the unfulfilled amount of the minimum exploration work
commitment. The formula for such calculation is as follows:       I = Ac X Pu
in which:       I = converted cash amount of the unfulfilled balance of the
minimum exploration work commitment;       Ac = actual average unit cost of the
last portion of a seismic line shot or of the last well drilled; and       Pu =
the unfulfilled amount of the minimum exploration work commitment (The
unfulfilled amount of the seismic line shot is the difference between the
kilometers specified in Article 6.2 of the Contract and actual kilometers shot.
The unfulfilled footage of an unfulfilled Wildcat is the designed total depth of
the Wildcat specified in accordance with Article 6.2 of the Contract).

Article 4
Accounting and Management of Material

4.1   Procurement of Material:       The procurement of Material shall be
implemented in accordance with the procedure specified in Articles 15.1 and 7.6
of the Contract. In order to prevent overstocking of Material, the Operator
shall use all reasonable best efforts to ensure that the procurement of Material
shall be made in accordance with the Material procurement plans and that the
quality of Material conforms to specifications and prices are fair and
reasonable. The Operator does not warrant the Materials furnished beyond, or
back of, the supplier’s or manufacturer’s guarantee.   4.2   Costs of procuring
Material:       The costs of Material purchased shall be the invoice prices less
discounts plus related transportation and other expenses, including expenses for
freight to the destination, insurance premiums commensurate with the Material
covered, fees of forwarding agents, duties, fees, handling expenses from
shipside to and within any water or land terminal warehouse or yard, and any
other reasonable expenses actually paid and expenses of inland transportation.

10



--------------------------------------------------------------------------------



 



4.3   The provisions and procedures of Article 15.1 and Article 7.6 of the
Contract and the following provisions shall be applied for pricing Material
furnished from the stocks of the Parties and/or their Affiliates for use in the
CBM Operations:

  (1)   New Material:         New Material shall be priced on the basis of
current market value plus expenses in moving such Material directly to the
job-site where Material is used.     (2)   Used Material:

  (a)   Material which is in sound and serviceable condition and is suitable for
reuse without reconditioning shall be priced by the Parties, and the ceiling
price shall not exceed seventy-five percent (75%) of the current market value of
new Material.     (b)   Material which, after being reconditioned, will be
further serviceable for its original function shall be priced by the Parties,
and the ceiling price shall not exceed fifty percent (50%) of the current value
of new Material.     (c)   Used Material which cannot be classified as (a) or
(b) above shall be priced by the Parties through discussions at a value
commensurate with its use.     (d)   If the Operator wishes to use a method
other than the above for pricing used Material, such other method shall be
agreed upon in advance by the Parties through consultations.

4.4   Price determination and leasing expense calculation method for properties
purchased or leased from other contract areas:       The Operator may lease
equipment and facilities and purchase Material and fuel from other contract
areas within the People’s Republic of China. The Operator shall charge the
leasing expenses or purchase price as agreed upon by the Operator and its
suppliers. Such leasing expenses or purchase prices shall not exceed those
currently prevailing in similar contract areas.   4.5   For certain Material
which is in short supply in the world markets and difficult to procure at
published market prices and the lack of which will hinder normal operations, the
Operator may, after the approval of JMC, purchase such Material urgently needed
by the CBM Operations and charge actual purchase costs to the Joint Account.  
4.6   Disposal of Equipment and Material:

11



--------------------------------------------------------------------------------



 



    The Operator shall not dispose of or sell Material with book value exceeding
Twenty Thousand U.S. dollars (U.S. $20,000) without the prior consent of the
Parties. The Operator shall use all reasonable endeavor to minimize losses in
the disposal of or sales of such Material.       Sales of properties to Third
Parties or Affiliates shall be recorded in accordance with actual sales income.
No guaranty or warranty for Material sold or disposed of under this Article
shall be given by the Operator to any purchaser.   4.7   Accounting for
Material:       The costs of Material which is procured by the Operator and is
directly used at the job-site shall be charged to the respective accounts of
exploration costs, development costs or operating costs at actual purchase
prices (as defined in Article 4.2 herein) and on the basis of the use of
Material. Should such Material subsequently be used for other purposes, the
relevant charges shall be transferred from the original cost accounts to the
appropriate cost accounts.       Material for general use which is first stored
in warehouses shall be subject to inventory control procedures. The quantities,
unit prices and total value shall be recorded for Material in inventory using
perpetual inventory methods. Material in stock shall be priced at purchase costs
and the Operator, upon the commencement of or during the Contract period, has
the freedom to choose one of the following pricing methods such as FIFO,
weighted average method and moving average method, etc. for Material to be
transferred out of the stock. Accounts for inventory Material shall be regarded
as exploration costs, development costs or operating costs and shall be
recovered in accordance with Article 12.2 of the Contract.       At the request
of any non-Operator, the Operator shall furnish to the non-Operator a detailed
statement of Controllable Material.       The Operator shall conduct physical
inventory of Material in warehouses prior to the annual final accounts or
whenever depending upon the actual situation. The Operator shall give a written
notice to JMC sixty (60) days before the date of proposed physical inventory in
order to allow time for participation by the non-Operators and failure to
participate by any non-Operator in the physical inventory shall be regarded as
approval of the physical inventory conducted by the Operator.       If any gain
or loss is found as a result of the physical inventory, the Operator shall
compile a detailed statement of the gain or loss and attach to it an explanation
for the gain or loss, which shall be submitted to JMC for examination and
approval.   4.8   In accordance with Article 17.1 of the Contract, the Operator
shall exercise strict control over the fixed assets of the CBM Operations and
set up accounts and record cards, and shall conduct physical inventory of the
fixed assets at

12



--------------------------------------------------------------------------------



 



    the year-end or whenever depending upon the actual situation to make sure
that the book records, card records and physical fixed assets are in conformity.
In case that any damage or loss arises to the fixed assets, the Operator shall
determine the reasons and submit them to JMC for examination and approval.

Article 5
Expense Accounting

5.1   Rules for accounting   5.1.1   According to the provisions of Articles
12.1.1, 12.1.2 and 12.1.3 of the Contract, all development costs and operating
costs of the Parties as well as the Contractor’s exploration costs shall be
recorded in the Joint Account separately.       The Operator shall establish and
maintain three separate accounts, namely:   5.1.1.1   Exploration costs account,
  5.1.1.2   Development costs account   5.1.1.3   Operating costs account      
In which all charges and costs as classified pursuant to Articles 5.2 and 5.3 of
this Accounting Procedure shall be reflected.   5.1.2   If either CUCBM or the
Contractor, in accordance with Article 11.5, or Article 12.1.2 of the Contract,
makes the decision to develop a CBM Field for its sole account or to undertake
any other operation for its own account, the relevant costs shall be accounted
for separately.   5.1.3   All items related to the CBM Operations such as
discounts, deductions, allowances, interest income, gains from various services,
indemnities from insurance and other miscellaneous income by the Operator, shall
be credited to the relevant costs accounts.   5.1.4   All direct services or
research work (including personnel) provided by the superior organizations or
Affiliates of CUCBM or of the Contractor and by the Third Parties for the CBM
Operations shall be subject to the advance work order procedures on the basis of
the annual budget or of the approval by JMC and shall be charged to the Joint
Account after verification of relevant invoices.       The work order procedure
shall be established through consultations at JMC meetings by both Parties
within three (3) months as of the Date of Commencement of the Implementation of
the Contract. The rates charged for direct services or research work (including
personnel cost) provided by the

13



--------------------------------------------------------------------------------



 



    superior organization or Affiliates of CUCBM or of the Contractor shall be
competitive when compared with the rates of similar services furnished by the
Third Parties. The Operator shall, in accordance with Article 15 of the
Contract, give priority to use direct services of research work (including
personnel) provided by CUCBM.   5.2   Cost items:       The following items
shall be chargeable to the Joint Account at Operator’s net cost.   5.2.1  
Subcontractor charges:       The charges paid to Subcontractors in accordance
with contracts signed between the Operator and Subcontractors.   5.2.2  
Personnel expenses:       The contents and control of personnel expenses shall
be as stipulated in Article 18.3 of the Contract.   5.2.3   Travel and living
expenses:       Travel and living expenses paid according to Article 18 of the
Contract to the personnel involved in the CBM Operations.   5.2.4   Material
expenses:       Expenses paid in accordance with Article 4 of this Accounting
Procedure to purchase Material for use in the CBM Operations.   5.2.5  
Relocation and transportation expenses:       Relocation and transportation
expenses for the personnel involved in the CBM Operations to be relocated into
or out of the People’s Republic of China and transferred from job-sites to
job-sites within the People’s Republic of China.   5.2.6   Maintenance, repair
and leasing expenses:       Expenses for maintenance, repair or replacement of
the properties used in the CBM Operations and the leasing expenses paid for
leased properties and equipment.   5.2.7   Insurance premiums:       Necessary
net payment made for the insurance of the CBM Operations and related costs and
expenses, including deductibles paid in the event of loss pursuant to
Article 20.4 of the Contract.

14



--------------------------------------------------------------------------------



 



5.2.8   Legal expenses:       In order to protect the interests of Parties, all
costs or expenses paid for attorney’s fees, litigation or investigation,
including expenses in securing evidences, mediation and settlements. The
expenses for handling legal matters incurred for the interests of any Party to
the Contract shall be borne solely by such Party.   5.2.9   Taxes:       All
taxes paid according to the tax laws of the People’s Republic of China, except
for the income taxes, value added tax based on production and royalty to be paid
by the companies comprising the Contractor or CUCBM and individual income tax to
be paid by employees and withheld by Operator and other related costs.   5.2.10
  Energy expenses:       All costs in respect of fuel, electricity, heat, water
or other energy used and consumed for the CBM Operations.       The costs of CBM
and Liquid Hydrocarbons produced and used in the same CBM Field (provided that
the Parties have the same interest in such Fields) within the Contract Area by
the Operator for the performance of the Development Operations and the
Production Operations or for well stimulation or for maintaining the reservoir
pressure shall not be charged. However, the costs of transporting such CBM or
Liquid Hydrocarbons to their points of use shall be charged under this item.  
5.2.11   Field office facility charges:       The costs and expenses of
establishing, maintaining and operating any offices, camps or housing facilities
necessary for the performance of job-site operations, including a share of the
costs of any office used by staff directing such operations (calculated by
apportioning office costs and expenses on the basis of space occupied by such
staff).   5.2.12   Communication charges:       The costs of acquiring, leasing,
installing, operating, repairing and maintaining communication systems,
including radio and microwave facilities between the Contract Area and the base
facilities.   5.2.13   Ecological and environmental protection charges:      
The charges for any measures undertaken for the CBM Operations within the
Contract Area as required by relevant statutory regulations formulated by the
authorities concerned or pursuant to the programs agreed by the Parties.

15



--------------------------------------------------------------------------------



 



5.2.14   Service charges:   5.2.14.1   Technical service charges:       The
charges paid for services, such as rock specimen analysis, CBM or Liquid
Hydrocarbons quality tests, geological evaluation, data processing, design and
engineering, well site geology, drilling supervision, special research programs
and other technical services.   5.2.14.2   General service charges:      
Professional consultant charges incurred for the common interests of both
Parties and charges for other services to obtain original data needed for CBM
Operations from outside sources, except legal service.   5.2.14.3   CUCBM’s
assistance charges:

    (a)   The charges for the assistance provided by CUCBM for the Contractor to
carry out the CBM Operations in accordance with Article 9 of the Contract.      
(b)   For all assistance to be provided by the head office organization of CUCBM
to the Contractor in the course of the Exploration, CUCBM shall charge an
administrative fee of fifty thousand U.S. dollars (US $ 50,000 ) for each
Calendar Year. If the whole process of the Exploration Operations conducted for
any CBM Field in any Calendar Year is less than twelve (12) calendar months, the
administrative fee for such Calendar Year shall be calculated in proportion to
the actual calendar month(s) spent thereon (if the actual time spent thereon in
any calendar month is less than thirty (30) days, the calculation shall be made
based on a full calendar month). The aforesaid administrative fee shall be paid
respectively on June 1st and December 1st each Calendar Year, with twenty five
thousand U.S. dollars (US $ 25,000 ) for each time.       (c)   For all
assistance to be provided by the head office organization of CUCBM to the
Contractor in the course of the Development Operations and the Production
Operations before the implementation of a Joint Operating Agreement by the
Parties, CUCBM shall charge an administrative fee of two hundred thousand U.S.
dollars (U.S. $200,000) for each Calendar Year. If the whole process of the
Development Operations conducted for any CBM Field in any Calendar Year is less
than twelve (12) calendar months, the administrative fee for such Calendar Year
shall be calculated in proportion to the actual calendar month(s) spent thereon
(if the actual time spent thereon in any calendar month is less than thirty
(30) days, the calculation shall be made based on a full calendar month). The
aforesaid administrative fee shall be paid respectively on June 1st and December
1st each Calendar Year, with one hundred thousand U.S.

16



--------------------------------------------------------------------------------



 



         dollars (U.S. $100,000) for each time.   5.2.15   Damages and losses to
the assets:       All costs and expenses necessary for the repair, replacement
or supplement of the assets resulting from damages or losses incurred by fire,
flood, storm, theft or any other force majeure causes, excluding the losses
specified in Article 8.4 of the Contract which shall be borne by the Operator
alone.   5.2.16   Personnel training costs:       Costs incurred for personnel
training pursuant to Article 16 of the Contract-Training of Chinese Personnel
and Transfer of Technology.   5.2.17   Miscellaneous expenses:       Any
reasonable miscellaneous expenses needed for the CBM Operations excluded in the
above items of expenses, such as bank charges, books, stationery and conference
expenses as well as other reasonable expenses.   5.2.18   Overhead:      
Overhead refers to the indirect costs for the managerial and operational
services provided by the Operator’s superior management organizations for the
CBM Operations, including management, administration, accounting, treasury,
inter company audit, tax, legal matters, procurement, employee relations,
financing, the collection of economic data and costs for general consultation on
such planning, design, research and operational activities, etc. to the extent
that these are not chargeable under Article 5.1.4 of this Accounting Procedure.
The overhead for the Exploration Operations shall be calculated in accordance
with the following tiers and based on the sum of the total actual costs from
Article 5.2.1 through Article 5.2.17 and Article 5.2.19 of this Accounting
Procedure, but not including CUCBM’s assistance charges under Article 5.2.14.3
of this Accounting Procedure.

17



--------------------------------------------------------------------------------



 



          Direct Costs for Exploration   Percentage Rate  
(U.S. $/Year)
    %  
 
       
First Tier: 0 to 5,000,000
    5 %
 
       
Second Tier: 5,000,001 to 15,000,000
    3 %
 
       
Third Tier: 15,000,001 to 24,000,000
    2 %
 
       
Fourth Tier: over 24,000,000
    1 %

    The overhead rates for the Development Operations shall be agreed upon by
the Parties through discussions at the time when the development budget is being
prepared. However, direct costs for development shall not include investments on
special items of construction which shall include, but not be limited to, gas
processing facilities, terminal loading and other facilities of which the
overhead rates shall be agreed upon through discussions between the Parties at
the time when the development budget is being made.       When the first budget
is prepared for the Calendar Year of Commencement of Commercial Production from
each CBM Field, the overhead rates for production period and its related
calculation method shall be agreed upon through discussions between the Parties.
      The costs and expenses for offices established by the Operator within the
Chinese territory which are not specifically dedicated to the CBM Operations
shall be allocated by the Operator to the CBM Operations within the Contract
Area or to other beneficiary Parties, including the Contractor, on the basis of
actual service time recorded, or may be allocated by other methods agreed upon
by the Parties. The amount of allocation charged to the CBM Operations within
the Contract Area shall be included in the cost item of Article 5.2.19 of this
Accounting Procedure. The costs and expenses incurred by the offices established
by the Operator and its superior organizations outside the Chinese territory
(excluding costs and expenses chargeable under Article 5.1.4 of this Accounting
Procedure) has been included in the overhead and shall not be again charged to
the Joint Account.       On the last working day of each month, the Operator
shall make provision into the Joint Account for the overhead fees for the
current month, calculated on the basis of cumulative actual expenditure for the
Calendar Year to that date and payment shall be made from the Joint Account on
the last working day of the following month. The final adjustment of the
overhead shall be made at the end of the Calendar Year in respect to any
difference between the actual payment by the Joint Account and the total
overhead for that Calendar Year calculated on the annual cumulative actual
investment expenditure at the end of such year. Any excess shall be refunded and
deficiencies made good.   5.2.19   General and administrative expenses:

18



--------------------------------------------------------------------------------



 



      General and administrative expenses refer to the administrative expenses
incurred for any offices established by the Operator within the Chinese
territory and for JMC and its subordinate bodies for the performance of the CBM
Operations not otherwise directly chargeable pursuant to Article 5.2 of the
Accounting Procedure in accordance with the provisions of the Contract. Such
expenses shall be classified according to minor accounts.   5.2.20   The fees
for exploration and mining rights: The fees for exploration and mining rights
refer to the two sorts of fees which CUCBM pays the relevant department of State
for owning CBM exploration right of the Contract Area and CBM mining right of
the Development Area within the Contract Area, and which shall be respectively
considered as the exploration costs and development costs (or operating costs).
The Contractor shall transfer the specified fee to the bank account of CUCBM
within thirty days from the date on receipt of the written notice for the
payments of the exploration right fee or mining right fee from CUCBM.   5.3  
Except as otherwise provided in this Accounting Procedure, the allocation of
common costs and expenses for each item of operations shall be charged in
proportion to the exploration costs, development costs and operating costs
actually incurred in each month.   5.4   With respect to the expenditures or
excess expenditures as mentioned in Article 10.2.4 (b) of the Contract which are
determined by JMC to be unreasonable, JMC will form a joint team for further
investigation to determine whether they shall be charged to the Joint Account or
shall be borne by the Operator alone before the year-end final closing of
accounts.

Article 6
Recovery of Costs and Deemed Interest

6.1   According to the provisions of Article 12.2.2 of the Contract, the
exploration costs shall bear no interest.   6.2   The calculation of Deemed
Interest on the development costs:       Deemed Interest on the development
costs shall be calculated at the specified rate from the first day after the
month in which the development funds of any of the Investing Parties have been
received in the Operator’s bank account for the Joint Account in accordance with
the provisions of Article 12.2.3.2 of the Contract.       There are three
hundred and sixty-five (365) days in each Calendar Year for the interest
calculation and the interest shall be compounded once each Calendar Year on
December 31st based on actual number of days eligible for the interest.

19



--------------------------------------------------------------------------------



 



    Worked Example
Development costs— US $100 received on tenth of March
US $100 received on twentieth of March
The aggregate amount received in March is US $200.       Deemed interest shall
be calculated from the first of April through the end of such Calendar Year with
a total number of two hundred and seventy-five (275) days.

                 
 
  Formula: Interest = US $200 X 9% X     275      
 
     
365
     
 
             

    At the end of the year interest is added to the capital and interest thereon
accrues until cost recovery is fully achieved, “i. e.,” interest is compounded
at year end.   6.3   Recovery of exploration costs, development costs with
Deemed Interest thereon and operating costs.   6.3.1   In accordance with the
provisions of Article 12.2.2 of the Contract, the exploration costs shall be
recovered from the CBM Fields within the Contract Area which have been developed
and are producing and in which development the Contractor has participated.  
6.3.2   In accordance with the provisions of Articles 12.2.1, 12.2.3.1 and
12.2.3.2 of the Contract, the principal of development costs and Deemed Interest
thereon and operating costs, respectively, of each CBM Field shall be recovered
only from the production of each respective CBM Field.   6.3.3   As at the date
of completing sale of CBM, CBM Products, or Liquid Hydrocarbons the Operator
shall make separate records into Joint Account for the appropriate reimbursement
of the principal of the exploration costs, development costs with Deemed
Interest thereon and operating costs respectively in accordance with
Article 12.2 of the Contract. Written notices shall be sent by the Operator to
CUCBM and the Investing Parties at the same time.   6.4   In accordance with the
provisions of Article 18.1 of the Contract, the Operator shall establish
complete books for recording the volume and value of CBM and/or Liquid
Hydrocarbons, precisely reflecting the production and the disposal of the CBM
and/or Liquid Hydrocarbons within the Contract term.   6.5   CBM and Liquid
production in each Calendar Year for each CBM Field within the production period
shall be accounted according to the allocation proportions specified in
Article 13 of the Contract and at the CBM and Liquid Hydrocarbons price
determined pursuant to Article 14.4 of the Contract.

20



--------------------------------------------------------------------------------



 



Article 7
Accounting Reports

7.1   The Operator shall provide relevant accounting reports and statements
based on the Accounting System to CUCBM and each company comprising the
Contractor. Monthly reports shall be submitted within thirty (30) days after the
end of each month, quarterly reports within forty-five (45) days after the end
of each Calendar Quarter and annual reports within forty-five (45) days after
the end of each Calendar Year. Monthly, quarterly and annual reports shall be
submitted in accordance with requirements and formats specified in the
Accounting System.   7.2   Any Investing Party to the Contract may require the
Operator to allow its staff to have access to the Joint Account Accounting
Records relating to the application of expenses in the stipulated custody
period, upon giving thirty (30) days notice but such access shall not unduly
hinder the Operator’s normal operations.

Article 8
Audit

8.1   Audits shall be carried out in accordance with Article 18.2 of the
Contract.   8.2   The expenses of audits by any non-Operator shall be borne by
the non-Operator which conducts the audit. The expenses for any joint audits
conducted by more than one non-Operators shall be allocated in proportion to
their respective participating interests in the development costs.

Article 9
Transfer Procedure for the Joint Account

9.1   When the Exploration Operations are successful and the Contract Area
enters the development period, the Operator shall conduct an inventory and check
of all the properties and accounts for CUCBM. When each CBM Field within the
Contract Area goes from development into production, or when the Contractor
terminates the Contract, an inventory and check of all properties and accounts
shall be conducted.       If the Contract Area has entered into the development
period or the production period, the Operator (after taking an inventory of all
properties taken by all Investing Parties) shall make a proposal to JMC for its
approval listing the remaining equipment and Materials needed for the CBM
Operations for the following period and which shall be carried forward to the
next period in book values in the Joint Account. The Operator shall be
responsible for the disposal

21



--------------------------------------------------------------------------------



 



    of the equipment and materials not needed for the CBM Operations, the gains
or losses derived from such disposal shall be allocated in accordance with the
share of each Investing Party in proportion to the overall investment amount of
all Investing Parties and be adjusted against the original accounts.       If
the Contract terminates, the method of an inventory to all of the remaining
equipment and Materials shall be the same as mentioned above, and the gains and
losses derived from such disposal shall be adjusted against the accounts of the
original Investing Party in accordance with the above mentioned methods.   9.  
In accordance with the provisions of Article 8.7 of the Contract, when the Joint
Operators Group (JOG) pursuant to Article 8.8.1 herein becomes the Operator of
all the said CBM Fields within the Contract Area, the former Operator shall
transfer to JOG all of the Accounting Records relating to the Joint Account.  
9.   Upon the termination of the Contract, the Operator shall transfer all the
relevant vouchers, books and statements over to CUCBM for custody.   9.4   In
conducting the transfer of the accounting books and inventory and check of all
the properties in accordance with the provisions of this Accounting Procedure,
the implementation procedure for the transfer and verification, the accounting
files to be transferred and accounting matters to be settled as well as other
details shall be agreed upon through consultation in advance between the
Operator and CUCBM. The transfer procedure shall be completed within the time
period agreed upon by the Parties. Thereafter, owing to the needs of any
Investing Party to the Contract, CUCBM shall allow that Party’s staff access to
the Accounting Records within the relevant Accounting Records custody period and
provide them with duplicates, if necessary.

22



--------------------------------------------------------------------------------



 



Annex III
Personnel Costs
Table of Contents

      Article   Description 1  
General Provisions
  2  
Employment of CUCBM Personnel
  3  
Salaries and Wages of Personnel
  4  
Other Expenses
  5  
Settlement of Personnel Costs

23



--------------------------------------------------------------------------------



 



Annex III
Personnel Costs
Article 1
General Provisions

1.1   This Annex is an integral part of the Contract. The definitions set forth
in Article 1 of the Contract are applicable to this Annex. If the provisions in
this Annex are in conflict with those in the Contract, the provisions of the
Contract shall prevail.   1.2   The provisions in this Annex with respect to
personnel costs shall only be applicable to the following personnel:

  (1)   representatives of JMC appointed by CUCBM referred to in Article 7.1 of
the Contract;     (2)   personnel of CUCBM in the subordinate bodies of JMC
referred to in Article 7.4 of the Contract;     (3)   professional
representatives assigned by CUCBM to the Operator’s (Contractor’s) organizations
referred to in Article 7.5 of the Contract; and     (4)   personnel furnished by
CUCBM to the Contractor for employment (not including personnel recruited by
CUCBM for the Contractor) referred to in Article 2 hereof.

1.3   Personnel costs referred to in this Annex shall include salaries and wages
of personnel specified in Article 3 hereof and other expenses specified in
Article 4 hereof.   1.4   There is a table attached to this Annex, i.e. Table of
Salary and Wage Standards of CUCBM Personnel.   1.5   All salaries, costs and
expenses with respect to the staff members of CUCBM in the subordinate bodies of
JMC, the CUCBM professional representatives and the CUCBM representatives of JMC
to be paid and charged during the development period and production period shall
be determined by the Parties through consultation.

24



--------------------------------------------------------------------------------



 



Article 2
Employment of CUCBM Personnel

2.1   The Contractor shall employ the Chinese Personnel in accordance with
Article 15.2 of the Contract.   2.1.1   When employing the Chinese Personnel,
the Contractor shall submit to CUCBM a personnel employment plan, which shall
specify specialties, number of personnel necessary to be employed, and such
requirements as to technique, experience and education, with respect to the
personnel to be employed.   2.1.2   CUCBM shall, within sixty (60) days from the
date on which it receives the personnel employment plan submitted by the
Contractor, notify the Contractor in a written form of the following:

    (1)   names and specialties of employee candidates which will be furnished
by CUCBM, as well as their health conditions, working experience and education;
and       (2)   specialties and number of employee candidates to be recruited by
CUCBM for the Contractor and provided by the Chinese organizations other than
CUCBM, as well as recruitment arrangements with respect thereto.

2.1.3   The employee candidates furnished and recruited by CUCBM for the
Contractor shall be employed by the Contractor only when they have passed tests
conducted by the Contractor or become qualified after being trained by the
Contractor. The Contractor shall notify CUCBM in writing of the name list of the
employee candidates whom it has decided to employ and whom it has decided not to
employ promptly after the tests or training have been conducted. The Contractor
shall explain the reason to CUCBM with respect to the employee candidates whom
it has decided not to employ. CUCBM shall promptly furnish or recruit additional
employee candidates.   2.2   The employment contract(s) shall be signed by the
Parties for employment of personnel furnished by CUCBM who have passed the tests
conducted by the Contractor or become qualified after being trained by the
Contractor. The said employment contract(s) shall include provisions with
respect to employees, such as employment, dismissal, resignation, production and
working assignments, salaries or wages and other expenses, awards and penalties,
working time and vacations, labor insurance and welfare, labor protection and
labor discipline. In addition, the Parties shall work out specific stipulations
with regard to the term of the employment contract(s), conditions of termination
and modification of employment contract(s), responsibilities in the case of
violation of the contract, and rights and obligations of the Parties.   2.3  
The Contractor shall notify CUCBM in writing thirty (30) days before

25



--------------------------------------------------------------------------------



 



    dismissing or replacing any personnel furnished by CUCBM and employed by the
Contractor.       However, in the case of defalcation and other serious offense,
the Contractor has the right to immediately terminate the employment contract of
such personnel and will promptly advise CUCBM of the reason for such action.

Article 3
Salaries and Wages of Personnel

3.1   Salaries and wages of the personnel referred to in Article 1.2 hereof
(hereinafter referred to as “CUCBM Personnel”) shall be dealt with in accordance
with the following provisions:   3.1.1   CUCBM Personnel shall be divided into
two parts, i.e. personnel of JMC and employees. Personnel of JMC shall fall into
two categories and employees shall fall into five categories. The salaries and
wages of the personnel in each category shall be classified as three levels. The
levels of the personnel in each category shall be determined in accordance with
the number of years of working experience they have. Those who have less than
three (3) years of working experience shall be determined as Level One; those
who have three (3) to ten (10) years of working experience shall be determined
as Level Two; and those who have more than ten (10) years of working experience
shall be determined as Level Three. The salary and wage standards with respect
to Levels One, Two and Three of each category of personnel are specified in the
Table of Salary and Wage Standards of CUCBM Personnel.   3.1.2   The salary and
wage standards specified in the Table of Salary and Wage Standards of CUCBM
Personnel are expressed in U.S. dollars of the same year when this Contract is
signed, and shall be increased by 6% from January 1st every year.   3.1.3   The
salary and wage standards of personnel at each level in each category specified
in the Table of Salary and Wage Standards of CUCBM Personnel divided by
twenty-one point five (21.5) shall be the daily salary and wage standards of
personnel at such level in such category.   3.2   Those CUCBM Personnel who have
worked for a full Calendar Month or twenty (20) working days in a Calendar Month
shall be paid in accordance with the monthly salary and wage standards; those
CUCBM personnel who have worked for less than twenty (20) working days in a
Calendar Month shall be paid in accordance with the daily salary and wage
standards in Article 3.1.3.   3.3   CUCBM’s chief representative of JMC shall
always be paid in accordance with the salary and wage standards with respect to
representatives of JMC. Other CUCBM’s representatives of JMC shall be paid, for
the period in which

26



--------------------------------------------------------------------------------



 



    he or she attends JMC meetings, in accordance with the salary and wage
standards with respect to representatives of JMC. If any professional
representative (including the secretary) of CUCBM or any CUCBM expert working in
expert group(s) is concurrently a representative of JMC (other than CUCBM’s
chief representative of JMC), then he or she shall be paid, for the period in
which he or she attends JMC meetings, in accordance with the salary and wage
standards with respect to representatives of JMC, and for the rest of the period
in accordance with the salary and wage standards with respect to his or her
actual post, i.e. the professional representatives (including the secretary)
shall be paid in accordance with the salary and wage standards with respect to
the professional representatives, and CUCBM experts working in expert group(s)
shall be paid in accordance with salary and wage standards with respect to the
employees specified in the Table of Salary and Wage Standards of CUCBM
Personnel.   3.4   The initial determination and any subsequent modification
with respect to any post and level of representatives of JMC appointed by CUCBM,
secretaries, experts and professional representatives of CUCBM shall be made by
CUCBM in accordance with the number of years of working experience and
capabilities they have.       The levels of the personnel furnished by CUCBM and
employed by the Contractor shall be determined in accordance with Article 3.1.1
herein, the posts of such personnel shall be determined by the Contractor on the
basis of assessment, and the subsequent promotion and demotion with respect to
the posts or levels of such personnel shall be determined by the Contractor. The
aforesaid personnel shall be paid in accordance with the salary and wage
standards corresponding to their new posts from the month following the month in
which their posts or levels are promoted or demoted.   3.5   The working time of
the secretary, professional representatives and experts assigned by CUCBM to the
subordinate bodies of JMC shall be determined in accordance with the working
system of JMC. However, the professional representatives of CUCBM shall work for
no more than five (5) days per week and eight (8) hours per day.

Article 4
Other Expenses

4.1   CUCBM Personnel shall be paid, in addition to the salaries and wages as
stipulated in Article 3 hereof, the following expenses:   4.1.1   Expenses for
working meals and other miscellaneous personal expenses based on 21.5 average
working days per Calendar Month are as follows:       Three hundred and one U.S.
dollars (U.S. $301.00 ) each month for working meals and other miscellaneous
personal expenses for each CUCBM Personnel.

27



--------------------------------------------------------------------------------



 



    Those CUCBM Personnel who have worked for the full Calendar Month shall be
paid in accordance with the monthly expenses for working meals and other
miscellaneous expenses; those CUCBM Personnel who have worked for less than the
full Calendar Month shall be paid in accordance with the daily expenses for
working meals and other miscellaneous personal expenses.   4.1.2   Home leave
and expenses for visiting family:   4.1.2.1   Any CUCBM Personnel who work in
the Contract Area for the performance of the Contract and whose cumulative
working time in one(1) Calendar Year reaches six (6 ) Calendar Months may enjoy
a thirty (30) day home leave with pay.   4.1.2.2   Standards of home leave
expenses for CUCBM Personnel:       Two Hundred U.S. dollars (U.S. $200) for
each CUCBM personnel each time whose home is in the province(s) in which the
Contract Area locates.       Three Hundred and Fifty U. S. dollars (U.S. $350)
for each CUCBM Personnel each time whose home is outside the province(s) in
which the Contract Area locates.       If the work is performed, at the request
of JMC, in the province outside the Contract Area, two hundred US dollars (U.S.
$200) for each CUCBM Personnel each time whose home is in the same province in
which the work place is located and three hundred fifty US dollars (U.S. $350)
for each CUCBM Personnel each time whose home is outside the province in which
the work place is located.   4.1.3   Premiums for accidental personal injury and
death insurance and the expenses incurred in dealing with injuries or death of
CUCBM Personnel, which shall include:

  (a)   premiums for accidental personal injury and death insurance calculated
in accordance with insured amount and insurance premium rate with respect to
CUCBM Personnel in each category; and     (b)   expenses actually incurred in
dealing with injuries or death in the event that accidental injuries to or death
of CUCBM Personnel occur.

4.1.4   Administrative expenses for CUCBM Personnel and expenses for CUCBM
personnel on business trips.   4.1.5   Lodging expenses for CUCBM Personnel
working for the purpose of performance of the CBM Operations during the period
when they are not local residents there.   4.2   In the event that commodity
prices or transportation fees increase, the

28



--------------------------------------------------------------------------------



 



    standards of expenses referred to in Article 4.1.1 herein shall be adjusted
equitably through consultation by the Parties.

Article 5
Settlement of Personnel Costs

5.1   Salaries and wages of personnel stipulated in Article 3 hereof and the
expenses stipulated in Articles 4.1.1, 4.1.2 and 4.1.3 hereof shall all be
settled by the Operator with CUCBM. Those payments shall all be settled and paid
by the Operator within fifteen (15 ) days from the last working day of every
month. If the Operator has provided CUCBM Personnel with working meals and
transportation, no expenses specified in Article 4.1.1 hereof shall be paid to
CUCBM.   5.2   The expenses referred to in Article 4.1.4 and Article 4.1.5
hereof shall be provided by the Operator or reimbursed based on receipts, bills
or vouchers.

29



--------------------------------------------------------------------------------



 



Table of Salary and Wage Standards of CUCBM Personnel

                                                              Monthly Salary and
Wage         Ordinal       Standard (USD) Category   No.   Personnel   Level One
  Level Two   Level Three JMC     1    
Representative of JMC appointed by CUCBM
    2,500       3,500       4,500             2    
Professional Representative (Including Secretary)
    2,000       2,600       3,500   Employee     1    
Senior Technical Personnel
    2,000       2,600       3,500             2    
Middle Level Technical Personnel
    1,500       2,000       2,300             3    
Ordinary Technical Personnel
    1,000       1,200       1,400             4    
Ordinary Administrative Personnel
    800       1,000       1,200             5    
Technical Worker and Automobile Driver
    700       800       1,000  

(Note: the above standards shall be increased by 6 % from January 1st every
year.

30



--------------------------------------------------------------------------------



 



Annex IV
Data Control
Table of Contents

      Article   Description    
 
1  
General Provisions
   
 
2  
Ownership of the Data
   
 
3  
Control and Use of the Data
   
 
4  
Scope of the Data Provided for CUCBM

1



--------------------------------------------------------------------------------



 



Annex IV
Data Control
Article 1
General Provision
This Annex IV is an integral part of the Contract. The definitions set forth in
Article 1 of the Contract are equally applicable to this Annex. If the
provisions in this Annex are in conflict with those in the Contract, the
provisions in the Contract shall prevail.
Article 2
Ownership of the Data

2.1   The ownership of all of the data, records, vouchers and other original
data obtained and/or acquired by the Contractor in the implementation of the
Contract shall vest in CUCBM.   2.2   The ownership and right of use of cores,
rock samples and other samples obtained and/or acquired by the Contractor from
the Contract Area shall vest in CUCBM.   2.3   Within the validity period of the
Contract, after the termination of the Contract and after the contractor assigns
its rights and obligations, no data, information and samples mentioned in
Articles 2.1 and 2. 2 hereof shall be disclosed in any way to a Third Party
except as stipulated in Articles 3.4 and 3.5 hereof or be transferred, donated,
exchanged, sold, or published in any form without the permission in writing of
CUCBM.

Article 3
Control and Use of the Data

3.1   The management and use of data shall be governed by the principles of the
Regulations on the Management of Geological Data of the People’ Republic of
China       During the implementation of the CBM Operations, the Contractor
shall be responsible to keep in good order, all the data, information and
samples stipulated in Articles 2.1 and 2.2 hereof within the territory of the
People’s Republic of China and shall furnish CUCBM in a timely manner with such
data, information and samples for use and turn them over to CUCBM in a
step-by-step or phase-by-phase manner.       If the Contractor terminates the
Contract, the catalog and the materials of the data, information and samples
stipulated in Articles 2.1 and 2.2 hereof shall be all handed over to CUCBM
within 30 days prior to the termination of the Contract.

2



--------------------------------------------------------------------------------



 



3.2   The Contractor shall have the right to use or duplicate the data and
information mentioned in Article 2.1 hereof and use samples referred to in
Article 2.2 hereof within and outside China and the results of research,
interpretation, analysis and chemical examination shall be submitted or reported
to CUCBM in a timely manner. The Contractor shall not use the above-mentioned
data, information and samples for purposes other than those related to the
implementation of the Contract.   3.3   Any shipment abroad for use of the
original data and information (such as original magnetic tapes, original
recordings, etc.) referred to in Article 2.1 hereof and of the samples referred
to in Article 2.2 hereof shall be subject to the consent in writing of CUCBM.
Unless otherwise agreed by CUCBM, the size of any piece of core or amount of any
batch of rock cuttings and samples to be shipped abroad shall not be greater
than one half (1/2) of the total size or amount of the original piece or batch.
The original data and information shipped abroad shall, upon completion of the
use or duplication thereof, be shipped in a timely manner back to and be kept in
China.   3.4   If, for the purpose of implementation of the Contract, the
Contractor need to provide the data and information for such Third Parties as
banks or other credit institutions, Subcontractors and potential assignees to
which the rights and interests under the Contract are assigned, the type and
scope of the data and information to be provided shall be subject to review by
CUCBM and the Contractor shall obtain from such Third Parties a written
undertaking that they shall have the obligation to keep the provided data and
information confidential.   3.5   The Contractor may provide such data and
information as may be requested by their parent corporations or Affiliates
relating to the implementation of the Contract or by securities and exchange
organizations or the governments of the Contractor’s home countries, subject to
the prior reporting thereof to CUCBM. The Contractor shall inform the aforesaid
parent corporations or Affiliates which receive the data and information that
they shall be obligated to keep such data and information confidential and shall
request the security and exchange organizations or the governments of their home
countries to keep such data and information confidential subject to
international practice.   3.6   Release of the data and information to the press
shall be subject to the consultation and agreement between the Parties.

Article 4
Scope of the Data Provided for CUCBM
In carrying out the CBM Operations, the Contractor shall provide CUCBM with data
and information with two (2) copies for each, including, but not limited to the
following:

3



--------------------------------------------------------------------------------



 



4.1   Overall programs and plans of operations and information and documents of
designs of an individual project:   4.1.1   Overall and phased exploration
program of the Contract Area;   4.1.2   Annual operational plans for
exploration;   4.1.3   Early development programs, Overall Development Programs
and adjusted development programs of CBM Fields;   4.1.4   Annual and separate
operational designs of geophysical survey;   4.1.5   Designs for single well
drilling and for single well production testing of exploratory wells;   4.1.6  
Plans for production and production testing of wells and CBM Fields;   4.1.7  
The content and general schedules of engineering project;   4.1.8   Basic
designs of engineering projects (e.g. CBM and water treatment facilities,
modules and pipelines);   4.1.9   Annual and monthly operational progress charts
for engineering projects;   4.1.10   Procurement plans and schedules for
engineering projects;   4.1.11   Test-run and commissioning schedules for
engineering projects.   4.2   Information and documents on the progress of all
operations:   4.2.1   Daily (weekly), monthly and annual reports on geophysical
survey;   4.2.2   Daily, monthly and annual reports on well drilling and
production testing;   4.2.3   Daily, monthly and annual reports on production
testing and production of wells and CBM Fields;   4.2.4   Monthly and annual
reports on operational progress of engineering projects;   4.2.5   Other
operational progress reports;   4.2.6   Operational rules and unpatented
technical manuals of CBM operations.   4.3   Original data and information of
CBM Operations:   4.3.1   Original magnetic tapes, original records, data,
seismic sections, drawings and other relevant data and information of
geophysical surveys;

4



--------------------------------------------------------------------------------



 



4.3.2   Original records, data, drawings and other relevant data and information
of geochemical survey;   4.3.3   Original records, data, drawings, samples and
other relevant information of geophysical work, well drilling, mud, mud logging,
wireline logging, well testing, cementing, fracturing, well completion,
dewatering and production and workover operations;   4.3.4   Original records,
data, drawings and other relevant information of production testing, production,
injection and stimulation of wells and CBM Fields;   4.3.5   Original records,
data and automatic recording cards of CBM metering;   4.3.6   Original data and
recording cards of CBM transportation, storage and marketing;   4.3.7   All the
samples (including cores, cuttings, CBM, Liquid Hydrocarbons, and water samples
and mud samples) and results of analysis and chemical examination thereon;  
4.3.8   Data on physical properties of pay zones;   4.3.9   Data on environment,
hydrology and meteorology.   4.3.10   All original data provided for in this
Article 4.3 shall be kept and stored under conditions guaranteed to preserve the
data and data quality, all of which data shall be made available to Contractor
when requested.   4.4   Basic information of engineering projects:   4.4.1  
Instructions on design calculations and detailed design drawings of engineering
projects;   4.4.2   Technical specifications and standards of design,
manufacture and installation, safety rules, environmental protection rules and
operational rules;   4.4.3   Construction records of individual projects and
order slips on design and construction alterations;   4.4.4   Project
commissioning drawings and manuals and original records or reports on project
acceptance.   4.5   Summary reports on operational results and reports on
specialized research and comprehensive study of each CBM Operation:   4.5.1  
Reports on locations of geophysical survey, geochemical survey, well drilling
and other operations;   4.5.2   Operational reports on data processing and
interpretation of geophysical and geochemical survey;

5



--------------------------------------------------------------------------------



 



4.5.3   Summary reports on drilling geology;   4.5.4   Summary reports on
production testing;   4.5.5   Reports on physical properties study of CBM
reservoirs and reports on reservoir simulations and analyses;   4.5.6   Summary
reports on geological structure drilling, reserves calculations of CBM and
reports on feasibility study on CBM Field geology, development, engineering and
economic evaluations;   4.5.7   Reports on specialized and comprehensive studies
on problems arising in the course of CBM Field exploration and development;  
4.5.8   Reports on experiment and research for engineering designs.   4.6   Data
and information on economic and planning:   4.6.1   General budgets for basic
development plans of CBM Field and calculation basis thereon;   4.6.2   Data on
production of CBM, output value and productivity of CBM Field;   4.6.3  
Geophysics survey, well drilling work and budgets of CBM Field, as well as
economic, technical and energy consumption data and information;   4.6.4   Data
on production, marketing, distribution and transportation of production from CBM
Field;   4.6.5   Information on investment and financing and accounting for
engineering projects;   4.6.6   Other financial data specified in the Accounting
Procedure of the Contract.

6